                Case 8:20-bk-03608-CPM               Doc 134       Filed 06/10/20       Page 1 of 52




                                                ORDERED.
         Dated: June 09, 2020




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

In re:                                                               Chapter 11
CFRA HOLDINGS, LLC                                                   Case No. 8:20-bk-03608-CPM

                                                                     Jointly Administered with:

CFRA, LLC                                                            Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                                 Case No. 8:20-bk-03610-CPM

                                      Debtors.
                                                               /

                          ORDER APPROVING BIDDING PROCEDURES,
                         ASSUMPTION AND ASSIGNMENT PROCEDURES,
                       AND THE FORM AND MANNER OF NOTICE THEREOF

             Upon consideration of the motion (the “Motion”)1 [Docket No. 53] of the Debtors in the

above-captioned chapter 11 cases for the entry of:

             (A)     an order, (i) scheduling a hearing (the “Sale Hearing”) on approval of one or

more sales of or other acquisition transactions (each a “Sale”) of substantially all of the Debtors’

personal property and other related interests (the “Assets”), either individually or in lots, free and

clear of all liens, claims, encumbrances, and other interests (collectively, the “Encumbrances”),

1
             Capitalized terms used but not defined herein shall have the meanings given in the Motion or the Bidding
             Procedures (as defined below), as applicable.



37042416.4
              Case 8:20-bk-03608-CPM            Doc 134       Filed 06/10/20        Page 2 of 52

                                                                             Case No. 8:20-bk-03608-CPM


other than those Encumbrances permitted by the applicable asset purchase agreement or other

agreement for the applicable Sale (each a “Transaction Agreement”), though a section 363

Sale, and authorizing the assumption and assignment of certain executory contracts and

unexpired leases (each, an “Assumed Contract,” and collectively, the “Assumed Contracts”)

in connection therewith, (ii) authorizing and approving certain proposed bidding procedures for

the Sales in the form attached as Exhibit 1 (collectively, the “Bidding Procedures”), certain

proposed assumption and assignment procedures (collectively, the “Assumption and

Assignment Procedures”), and the form and manner of notice thereof; and (iii) granting related

relief; and

        (B)      an order (or orders) (each a “Sale Order”),2 (i) authorizing and approving the

Debtors’ entry into the Transaction Agreement(s) with Successful Bidder(s) (which may be the

Stalking Horse Purchaser) or Back-Up Bidder(s), as applicable; (ii) authorizing and approving

the Sale of Assets, free and clear of all Encumbrances other than those permitted by the

applicable Transaction Agreement; (iii) authorizing and approving the assumption and

assignment of the Assumed Contacts in connection therewith; and (iv) granting related relief;

        and due and proper notice of the Motion having been given as provided in the Motion;

and it appearing that no other or further notice need be provided; and the Bidding Procedures

Hearing (as defined below) having been held; and upon all of the proceedings had before the

Court; and the Court having reviewed the Motion; and the Court having found and determined

that the relief sought in the Motion and set forth herein is in the best interests of the Debtors,

their estates and creditors, and all parties in interest and that the legal and factual bases set forth




2
        The Debtors shall file the applicable form(s) of Sale Order as soon as practicable after such document is
        negotiated with the applicable transaction party or parties.

                                                       2
            Case 8:20-bk-03608-CPM              Doc 134        Filed 06/10/20        Page 3 of 52

                                                                              Case No. 8:20-bk-03608-CPM


in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor, it is hereby

       FOUND AND DETERMINED THAT:3

       A.       This Court has jurisdiction to consider the Motion in accordance with 28 U.S.C.

§§ 157 and 1334.

       B.       Venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       C.       The statutory and legal predicates for the relief requested in the Motion and

provided for herein are sections 105(a), 363, 365, 503 and 507 of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2002, 6004, 6006, 9007,

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       D.       Through the Motion and at the hearing on the Motion (the “Bidding Procedures

Hearing”), the Debtors demonstrated that good and sufficient notice of the relief granted by this

Order has been given and no further notice is required. A reasonable opportunity to object or be

heard regarding the relief granted by this Order has been afforded to those parties entitled to

notice pursuant to Bankruptcy Rule 2002 and all other interested parties.

       E.       The Sale Notice (as defined below) is appropriate and reasonably calculated to

provide all interested parties with timely and proper notice of this Order, the Bidding Procedures,

the Auction, the Sale, and the Sale Hearing, and any and all objection deadlines related thereto,

and no other or further notice is required of the foregoing.



3
       The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
       pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
       To the extent that any of the following findings of fact constitute conclusions of law, they are adopted as
       such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as
       such.

                                                       3
             Case 8:20-bk-03608-CPM           Doc 134   Filed 06/10/20   Page 4 of 52

                                                                  Case No. 8:20-bk-03608-CPM


        F.      The Bidding Procedures are fair, reasonable, and appropriate and are designed to

maximize recovery with respect to any Sale.

        G.      The Assumption and Assignment Procedures provided for herein and in the

Assumption Notice (as defined below) are reasonable and appropriate and consistent with the

provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006. The Assumption

and Assignment Procedures and the Assumption Notice have been tailored to provide an

adequate opportunity for all Counterparties (as defined below) to assert any Contract Objections

(as defined in the Assumption and Assignment Procedures).

        H.      The Debtors; IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing

LLC (collectively, “IHOP”); Valley National Bank (“VNB”) and Raymond James Bank, N.A.

(“RJB,” and collectively with VNB, the “Lenders” and, collectively with the Debtors and

IHOP, the “Parties”) have agreed to the terms of Addendum A to Order Approving Bidding

Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice

Thereof (the “Addendum”) in the form attached hereto as Exhibit 4 and incorporated herein by

reference.

        I.      Entry of this Order is in the best interests of the Debtors, their estates and

creditors and all other interested parties.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      Those portions of the Motion seeking approval of (a) the Assumption and

Assignment Procedures, (b) the Bidding Procedures, (c) the date, time and place of the Auction

and Sale Hearing, and (d) the noticing and objection procedures related to each of the foregoing,

including, without limitation, the Sale Notice, substantially in the form attached hereto as

Exhibit 2 (the “Sale Notice”), and the Assumption Notice, substantially in the form attached

hereto as Exhibit 3 (the “Assumption Notice”), are hereby GRANTED as provided herein.
                                                  4
            Case 8:20-bk-03608-CPM         Doc 134      Filed 06/10/20     Page 5 of 52

                                                                     Case No. 8:20-bk-03608-CPM


       2.      The Addendum attached hereto as Exhibit 4 is hereby approved in all respects

and shall be deemed a part hereof. Any inconsistency between the terms of this Order and the

Addendum shall be resolved in favor of the Addendum.

       3.      The Objection of IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP

Leasing LLC to Debtors’ Emergency Motion for Entry of Interim Orders (A) Authorizing

Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors to Use Cash Collateral

[Docket No. 62], (b) Further Objection and Reservation of Rights of IHOP Restaurants LLC,

IHOP Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency Motion for Entry of

Interim Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing

Debtors to Use Cash Collateral [Docket No. 78], and (c) Objection and Reservation of Rights of

IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC to Debtors’ Motion for

Entry of (I) an Order Approving Bidding Procedures, Assumption and Assignment Procedures,

and the Form and Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of

Substantially All of the Debtors’ Assets, (B) Authorizing the Sales Free and Clear of All

Encumbrances, and (C) Authorizing Assumption and Assignment of Executory Contracts and

Unexpired Leases [Docket No. 79] are all withdrawn, without prejudice and subject to the

satisfaction of the terms of the Addendum. Entry of this Bidding Procedures Order is without

prejudice to any and all rights of Smartvision Construction, LLC (“Smartvision”) to assert,

supplement and/or amend the objections raised in its objection [Docket No. 90] in connection

with any Sale Hearing, including (a) the right to object to the implementation of the Assumption

and Assignment Procedures with respect to any properties for which Smartvision asserts an

interest, (b) the right to assert that it is entitled to receive Assumption Notices and Adequate

Assurance Information, and (c) the right to assert that Smartvision is entitled to have any or all of



                                                 5
            Case 8:20-bk-03608-CPM         Doc 134     Filed 06/10/20     Page 6 of 52

                                                                    Case No. 8:20-bk-03608-CPM


its claims included as Cure Amounts that should be cured as a condition precedent to the

assumption and assignment of any executory contracts or unexpired leases, and all rights of all

other parties are expressly reserved with respect to any and all such objections that may be raised

by Smartvision. The objection filed by the Committee [Docket No. 121] is overruled. Any

further objections to the relief granted by this Order that have not been withdrawn, waived or

settled, and all reservations of rights included therein, are hereby overruled and denied on the

merits with prejudice.

Approval of Bidding Procedures; Auction

       4.      The Bidding Procedures are hereby approved. The failure to specifically include

or reference any particular provision of the Bidding Procedures in the Motion or this Order shall

not diminish or otherwise impair the effectiveness of such procedures, it being this Court’s intent

that the Bidding Procedures are approved in their entirety, as if fully set forth in this Order. The

Debtors are hereby authorized to conduct the Auction of the Assets pursuant to the terms of the

Bidding Procedures and this Order. The Bidding Procedures shall govern the actions of the

Potential Bidders and the Qualifying Bidders (each as defined in the Bidding Procedures), as

well as the conduct of the Auction.

       5.      Notwithstanding any limitations provided for in any due diligence information,

including, without limitation, any non-disclosure, confidentiality or similar provisions, the

Debtors and their estates shall be authorized to provide due diligence information to Potential

Bidders or Qualifying Bidders, provided that such Potential Bidders or Qualifying Bidders have

delivered an executed confidentiality agreement in form and substance acceptable to the Debtors.

The Debtors and their estates are not responsible for, and shall have no liability with respect to,

any information obtained by, or provided to, any Potential Bidders or Qualifying Bidders in

connection with the Bidding Procedures and the Sale, provided that the information was
                                                 6
            Case 8:20-bk-03608-CPM        Doc 134      Filed 06/10/20     Page 7 of 52

                                                                   Case No. 8:20-bk-03608-CPM


provided in accordance with this Order and except as otherwise provided for in any Transaction

Agreement that is authorized and approved by the Court.

       6.      For the avoidance of doubt, and notwithstanding anything to the contrary in the

Motion, this Order or the Bidding Procedures, the requirement that a party execute a

confidentiality agreement to obtain access to the Data Room and other due diligence information

shall not restrict, prohibit or alter the right that any party has under any applicable agreement,

including loan agreements, to receive, or the Debtors’ obligation to provide, any information,

which rights and obligations are intended to remain unchanged by this Order and the Bidding

Procedures.

       7.      A Qualifying Bidder that desires to make a bid shall deliver a written and

electronic copy of its bid in both PDF and MS-WORD format to the Debtors, with a copy to the

Consultation Parties (as defined below) so as to be received on or June 22, 2020 at 12:00 p.m.

(ET) (the “Bid Deadline”); provided that the Debtors may extend the Bid Deadline without

further order of the Court, after consulting with the applicable Consultation Parties. Any party

that does not submit a bid by the Bid Deadline will not be allowed to: (a) submit any offer after

the Bid Deadline or (b) participate as a bidder in the Auction. The term “Consultation Parties”

as used in the Bidding Procedures and this Order shall mean, with respect to any Asset:

(i) counsel to the Committee, (ii) counsel to the Lenders and (iii) counsel to IHOP.

       8.      All Qualifying Bidders submitting a Qualifying Bid are deemed to have submitted

to the exclusive jurisdiction of this Court with respect to all matters related to the Auction and

the terms and conditions of the sale of, or transaction related to, the Assets identified under any

Transaction Agreement.




                                                7
            Case 8:20-bk-03608-CPM         Doc 134      Filed 06/10/20     Page 8 of 52

                                                                     Case No. 8:20-bk-03608-CPM


       9.      In the event that the Debtors timely receive two or more Qualifying Bids for the

same Assets, the Debtors shall include such Assets in the Auction.            If there is only one

Qualifying Bid submitted for a particular Asset or set of Assets on or before the Bid Deadline,

the Debtors may not include such Asset or Assets in the Auction and, instead, may request at the

Sale Hearing that this Court approve the Qualifying Bid (if any) applicable to such Assets and

the transactions contemplated thereunder.       If there are no Assets for which at least two

Qualifying Bids have been timely submitted, the Auction will be cancelled.

       10.     The Auction shall be held virtually as determined by the Gordon Brothers and the

Debtors, in consultation with the Consultation Parties, beginning at 10:00 a.m. (ET) on June 24,

2020. Each Auction Bidder (as defined in the Bidding Procedures) shall confirm in writing that:

(a) it has not engaged in any collusion with respect to the submission of any bid, the bidding, or

the Auction and (b) its Qualifying Bid is a good faith bona fide offer that it intends to

consummate if selected as a Successful Bidder.          All proceedings at the Auction shall be

transcribed.

       11.     All Assets may be offered individually and in groupings at the Auction. The

Debtors shall have the ability to determine the order in which the Assets will be subjected to

bidding during the Auction and what Asset or Assets will be auctioned either individually or in

each grouping. The Debtors shall announce which Asset or Assets will be in the first grouping

and which bid is the Baseline Bid (as defined in the Auction and Bidding Procedures), which

may include the aggregation of a combination of Qualifying Bids of separate Qualifying Bidders.

The Debtors, in consultation with the Consultation Parties, shall assess each bid to determine

whether it is the highest and best bid for an Asset or Assets, considering, among other things:

(a) the transaction structure and execution risk, including conditions to, timing of and certainty of



                                                 8
          Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20     Page 9 of 52

                                                                    Case No. 8:20-bk-03608-CPM


closing, termination provisions, availability of financing and financial wherewithal to meet all

commitments, and required governmental or other approval; (b) variations between competing

bids and any incremental execution risk that the Debtors reasonably determine, in consultation

with the Consultation Parties, exist as a result of those variations; (c) the time needed to close a

Sale or other transaction compared with other Qualifying Bids and the cost to the Debtors and

their estates of any incremental delay; (d) the total consideration to be received by the Debtors

and their estates; (e) the ability to obtain a higher or better offer for an Asset when sold

individually or in combination with other Assets; (f) existing funding available or proposed to be

provided by the Qualifying Bidder during the period necessary to close the Sale or other

transaction; (g) the net benefit to the Debtors’ estates, taking into account any Stalking Horse

Purchaser’s rights to any break-up fee, expense reimbursement, or similar bid protection; (h) the

proposed treatment of existing secured interests in the subject Assets, including any senior

indebtedness in the case of a credit bid; (i) the impact on employees, Counterparties (including

claims that may be asserted related to rejection and objections to adequate assurance), and other

creditors; and (j) any other factors the Debtors may reasonably deem relevant, all in consultation

with the Consultation Parties.

       12.     The Debtors shall have the right as they may reasonably determine to be in the

best interests of their estates to carry out the Bidding Procedures, including, without limitation,

to: (a) determine which bidders are Qualifying Bidders, provided that no bidder shall be deemed

a Qualifying Bidder without IHOP’s consent, which consent shall be provided consistent with

the terms of the Franchise Agreements (as defined in the Addendum) and IHOP’s normal

business practices; (b) determine which bids are Qualifying Bids; (c) determine which

Qualifying Bid is a Baseline Bid (as defined in the Bidding Procedures) in consultation with the



                                                 9
          Case 8:20-bk-03608-CPM           Doc 134      Filed 06/10/20      Page 10 of 52

                                                                      Case No. 8:20-bk-03608-CPM


Consultation Parties, (d) permit Qualifying Bidders to bid on less than all of the Assets that were

included in their Qualifying Bid, if applicable; (e) subject to the terms of the Bidding Procedures,

determine which bids are the Successful Bid and Back-Up Bid, each as it relates to the Auction;

(f) reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with the requirements

of the Bidding Procedures or the Bankruptcy Code, or (iii) contrary to the best interests of the

Debtors and their estates; (g) adjourn or cancel an Auction and/or the Sale Hearing in open court

without further notice or as provided in this Order and in the Bidding Procedures; (h) modify the

Bidding Procedures consistent with their fiduciary duties and the Bankruptcy Code; and

(i) withdraw the Motion with respect to entry of the Sale Order for any Assets at any time with or

without prejudice, all in consultation with the Consultation Parties.

Assumption and Assignment Procedures; Contract Objections

       13.     The following “Assumption and Assignment Procedures” are hereby approved:

               (a)     Within three (3) business days after entry of this Order (the “Assumption
       Notice Deadline”), the Debtors shall file with the Court and serve on each counterparty
       (each, a “Counterparty,” and collectively, the “Counterparties”) to an Assumed
       Contract an assumption notice (an “Assumption Notice”). In the event that the Debtors
       identify any Assumed Contract that a potential purchaser may potentially seek to acquire
       by assumption or assumption and assignment or modify the Cure Amount (as defined
       herein) after the Assumption Notice Deadline, the Debtors shall promptly file and serve
       a supplemental Assumption Notice (a “Supplemental Assumption Notice”).

                (b)     The Assumption Notice (or Supplemental Assumption Notice, if
       applicable) shall include, without limitation, the cure amount (each, a “Cure Amount”),
       if any, that the Debtors believe is required to be paid to the applicable Counterparty under
       section 365(b)(1)(A) and (B) of the Bankruptcy Code for each of the Assumed Contracts.
       If a Counterparty objects to (i) the Debtors’ ability to assume and/or assign the Assumed
       Contract or (ii) the Cure Amount for its Assumed Contract through the Contract
       Objection Deadline (as defined below), the Counterparty must file with the Court and
       serve on the counsel to the Debtors and the Consultation Parties a written objection (a
       “Contract Objection”).

               (c)   Any Contract Objection shall: (i) be in writing; (ii) comply with the
       Bankruptcy Rules and the Local Bankruptcy Rules; (iii) be filed with the Clerk of the
       Court, 555 N. Florida Avenue, Suite 555, Tampa, FL 33602, together with proof of
       service, on or before 4:00 p.m. (ET) on June 23, 2020 (the “Contract Objection

                                                  10
  Case 8:20-bk-03608-CPM          Doc 134     Filed 06/10/20    Page 11 of 52

                                                           Case No. 8:20-bk-03608-CPM


Deadline”), provided that if the Debtors file any Supplemental Assumption Notice, such
notice shall provide that the Contract Objection Deadline shall be at least 10 days after
service of such notice; (iv) be served, so as to be actually received on or before the
Contract Objection Deadline, upon the counsel to the Debtors and the Consultation
Parties; and (v) state with specificity the grounds for such objection, including, without
limitation, the fully liquidated cure amount and the legal and factual bases for any
unliquidated cure amount that the Counterparty believes is required to be paid under
section 365(b)(1)(A) and (B) of the Bankruptcy Code for the Assumed Contract, along
with the specific nature and dates of any alleged defaults, the pecuniary losses, if any,
resulting therefrom, and the conditions giving rise thereto. Any objections to adequate
assurance of future performance by a Successful Bidder shall be filed in accordance with
this Order.

        (d)    Within twelve hours after conclusion of the Auction, the Debtors shall also
provide that Adequate Assurance Information to any Counterparty that submits a written
request to receive the Adequate Assurance Information by email that specifically
identifies the Assets for which such Counterparty would like to receive Adequate
Assurance Information in accordance with the terms of the Bidding Procedure Order, and
agrees to be bound by the confidentiality provisions set forth in the Bidding Procedures
Order.

        (e)    Promptly after the conclusion or cancellation of the Auction, the Debtors
shall file with the Court one or more notices identifying the Successful Bidder or
Successful Bidders for the Assets (a “Notice of Successful Bidder”), which shall set
forth, among other things, (i) the Successful Bidder and Back-Up Bidder (as defined in
the Bidding Procedures), if any, (ii) the Assumed Contracts included in the Successful
Bid or Back-Up Bid (as defined in the Bidding Procedures); (iii) the proposed assignee(s)
of such Assumed Contracts; and (iv) instructions for contacting the Successful Bidder to
obtain Adequate Assurance Information, which shall be provided to each affected
Counterparty on a confidential basis; provided that if the Auction is cancelled and the
Debtors choose to proceed with a transaction with one or more Stalking Horse
Purchasers, the Notice of Successful Bidder shall set forth such information for the
Stalking Horse Purchaser(s), as the Successful Bidder.

       (f)     Counterparties may submit objections solely on the basis of adequate
assurance of future performance by a Successful Bidder at the Sale Hearing.

        (g)    If no Contract Objection is timely received with respect to an Assumed
Contract: (i) the Counterparty to such Assumed Contract shall be deemed to have
consented to the assumption by the Debtors and (if applicable) assignment of such
Assumed Contract, and will be forever barred from asserting any objection with regard to
such assumption and assignment (including, without limitation, with respect to adequate
assurance of future performance); (ii) upon receipt by the Counterparty of any Cure
Amount, any and all defaults under such Assumed Contract and any and all pecuniary
losses related thereto shall be deemed cured and compensated pursuant to
section 365(b)(1)(A) and (B) of the Bankruptcy Code; and (iii) the Cure Amount
included in the Assumption Notice or Supplemental Assumption Notice, if applicable, for

                                       11
         Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20     Page 12 of 52

                                                                    Case No. 8:20-bk-03608-CPM


       such Assumed Contract shall be controlling, notwithstanding anything to the contrary in
       such Assumed Contract, or any other related document, and the Counterparty shall be
       deemed to have consented to the Cure Amount and shall be forever barred from asserting
       any other claims related to such Assumed Contract against the Debtors and (if applicable)
       the Debtors’ assignee, or the property of any of them, that existed prior to the entry of the
       Sale Order.

               (h)    To the extent that the parties are unable to consensually resolve any
       Contract Objection prior to the commencement of the Sale Hearing, including, without
       limitation, any dispute with respect to the Cure Amount required to be paid to the
       applicable Counterparty under section 365(b)(1)(A) and (B) of the Bankruptcy Code (any
       such dispute, a “Cure Dispute”), such Contract Objection will be adjudicated at the Sale
       Hearing or at such other date and time as may be mutually agreed to by the Debtors and
       the objecting Counterparty or scheduled by the Court; provided, however, that if the
       Contract Objection relates solely to a Cure Dispute, such Assumed Contract may be
       assumed by the Debtors and assigned, provided that the cure amount that the
       Counterparty asserts is required to be paid under section 365(b)(1)(A) and (B) of the
       Bankruptcy Code (or such lower amount as agreed to by the Counterparty) is deposited in
       a segregated account by the proposed assignee pending the Court’s adjudication of the
       Cure Dispute or the parties’ consensual resolution of the Cure Dispute.

       14.    As part of its bid, each Qualifying Bidder (including any Stalking Horse

Purchaser) must make available, for review by the Consultation Parties and Counterparties to

Assumed Contracts of which such Qualified Bidder may seek to take assignment, information

supporting the Qualifying Bidder’s ability to comply with the requirements of adequate

assurance of future performance under section 365(f)(2)(B) of the Bankruptcy Code (the

“Adequate Assurance Information”), including (a) the Qualifying Bidder’s financial

wherewithal and willingness to perform under any contracts that are assumed and assigned to

such Qualifying Bidder; (b) a contact person for the proposed assignee that the applicable

Counterparty may directly contact in connection with the adequate assurance of future

performance; and (c) the actual assignee’s identity.     To the extent available, the Adequate

Assurance Information shall also include, to the extent requested: (x) a corporate organization

chart or similar disclosure identifying ownership and control of the proposed assignee and

(y) financial statements, tax returns and annual reports. Adequate Assurance Information shall


                                                12
          Case 8:20-bk-03608-CPM          Doc 134    Filed 06/10/20     Page 13 of 52

                                                                   Case No. 8:20-bk-03608-CPM


be provided on a confidential basis and must be kept confidential and shall only be used and

disclosed as agreed to by the Qualifying Bidder that provided such Adequate Assurance

Information or as ordered by the Court. This Order authorizes the filing of any Adequate

Assurance Information under seal, and on the docket with such non-public information redacted,

without further order of the Court; provided that unredacted versions of such pleadings shall be

served upon the Debtors, with a copy to the Court’s chambers. Any Representative receiving

Adequate Assurance Information shall be notified and shall agree to be bound by the restrictions

set forth in this Order.

        15.     The Assumption and Assignment Procedures are appropriate and fair to all

Counterparties and comply in all respects with the Bankruptcy Code, the Bankruptcy Rules and

the Local Rules.

        16.     The inclusion of a contract, lease or other agreement on an Assumption Notice

shall not constitute or be deemed a determination or admission by the Debtors, their estates, or

any other party in interest that such contract, lease or other agreement is, in fact, an executory

contract or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights

with respect thereto shall be reserved.

Sale Hearing and Objections to the Sale

        17.     The Sale Hearing shall be held in this Court on June 26, 2020 at 9:30 a.m. (ET),

unless otherwise determined by this Court. The Debtors may adjourn or reschedule the Sale

Hearing without notice or with limited and shortened notice to parties, including by: (a) an

announcement of such adjournment at the Sale Hearing or at the Auction or (b) the filing of a

notice of adjournment with the Court prior to the commencement of the Sale Hearing.

        18.     Any objections to the Sale or the relief requested in connection with the Sale (a

“Sale Objection”), other than a Contract Objection, which shall be governed by the Assumption
                                               13
          Case 8:20-bk-03608-CPM            Doc 134    Filed 06/10/20    Page 14 of 52

                                                                    Case No. 8:20-bk-03608-CPM


and Assignment Procedures, must: (a) be in writing; (b) comply with the Bankruptcy Rules and

the Local Bankruptcy Rules; (c) set forth the specific basis for the Sale Objection; (d) be filed

with the Clerk of this Court, 801 N. Florida Avenue, Suite 555, Tampa, FL 33602, together with

proof of service, on or before 4:00 p.m. (ET) on June 23, 2020 (the “Sale Objection

Deadline”); and (e) be served, so as to be actually received on or before the Sale Objection

Deadline, upon the counsel to the Debtors and the Consultation Parties; provided that solely with

respect to an objection to the conduct of the Auction, the designation of any Successful Bidder or

Bid or Back-Up Bidder or Bid, the terms (including price) of such bids, and the Debtors’

inability to satisfy the conditions of section 363(f) of the Bankruptcy Code with respect to a

Successful Bid or Back-Up Bid (an “Auction Objection”), the deadline to file an Auction

Objection shall be at the Sale Hearing (the “Auction Objection Deadline”).

        19.        Failure to file a Sale Objection on or before the Sale Objection Deadline and

failure to file an Auction Objection on or before the Auction Objection Deadline (a) shall forever

bar the assertion, whether at any Sale Hearing or thereafter, of any objection to the Motion, to

entry of the Sale Order, and/or to the consummation and performance of the Sale contemplated

by a Stalking Horse Agreement or any Transaction Agreement with a Successful Bidder or

Back-Up Bidder, and (b) for purposes of section 363(f) of the Bankruptcy Code, shall constitute

“consent” to the entry of the Sale Order and consummation of the Sale and all transactions

related thereto.

        20.        The Debtors shall have until commencement of the Sale Hearing to file and serve

a reply to any objection filed in connection with the Sale.

Form and Manner of Notice of Sale Hearing

        21.        The Sale Notice, the Assumption Notice, the Notice of Successful Bidder, the

Bidding Procedures, and the Assumption and Assignment Procedures and the objection periods
                                                  14
          Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20      Page 15 of 52

                                                                       Case No. 8:20-bk-03608-CPM


associated with each of the foregoing are reasonably calculated to provide sufficient and

effective notice to any affected party and to afford the affected party the opportunity to exercise

any rights affected by the Motion as it relates to the Bidding Procedures, Auction, Sale, Sale

Hearing, and the assumption and assignment of the Assumed Contracts pursuant to Bankruptcy

Rules 2002(a)(2), 6004 and 6006, and such notices and objection periods are hereby approved.

       22.      Within three (3) business days of entry of the Bidding Procedures Order, the

Debtors will serve the Sale Notice by first class mail on: (1) the Office of the United States

Trustee; (2) counsel to the Committee; (3) counsel to the Lenders; (4) all parties known by the

Debtors to assert a lien on any of the Assets; (5) all known creditors of the Debtors; (6) all

non-Debtor parties to any of the Assumed Contracts; (7) all persons known to have expressed an

interest in acquiring all or any portion of the Assets or making an equity or other investment in

the Debtors within the twelve (12) months prior to the Petition Date; (8) the Office of the

Attorney General in each state in which the Debtors operate; (9) all taxing authorities having

jurisdiction over any of the Assets, including the Internal Revenue Service; (10) all other parties

that had filed a notice of appearance and demand for service of papers in these chapter 11 cases

as of the date of service (collectively, the “Sale Notice Parties”).

Miscellaneous

       23.      The Debtors’ right to seek this Court’s approval of one or more Stalking Horse

Purchasers, with notice and a hearing, is hereby preserved.

       24.      The Debtors are authorized to conduct the Sale without the necessity of

complying with any state or local bulk transfer laws or requirements.

       25.      In the event that there is a conflict between this Order or the Bidding Procedures,

on the one hand, and the Motion, a Transaction Agreement, or a Stalking Horse Agreement, on

the other hand, this Order and the Bidding Procedures shall control and govern, and this Order
                                                 15
         Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20     Page 16 of 52

                                                                   Case No. 8:20-bk-03608-CPM


shall control in the event of any conflict with the Bidding Procedures. Notwithstanding the

foregoing, if there is a conflict between the Addendum and this Order and/or the Bidding

Procedures, the Addendum shall control.

       26.     Prior to mailing the Sale Notice and the Assumption Notice, as applicable, the

Debtors may fill in, or cause to be filled in, any missing dates and other information, correct any

typographical errors, conform the provisions thereof to the provisions of this Order, and make

such other, non-material changes as the Debtors deems necessary or appropriate.

       27.     All persons or entities that participate in the bidding process shall be deemed to

have knowingly and voluntarily: (a) consented to the entry of a final order by this Court in

connection with the Motion or this Order (including any disputes relating to the bidding process,

the Auction and/or any Sale) to the extent that it is later determined that the Court, absent

consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution and (b) waived any right to a jury trial in

connection with any disputes relating to the any of the foregoing matters.

       28.     This Order shall be effective immediately upon entry, and any stay of orders

provided for in Bankruptcy Rules 6004(h) or 6006(d) or any other provision of the Bankruptcy

Code, the Bankruptcy Rules or the Local Bankruptcy Rules is expressly waived. The Debtors

are not subject to any stay in the implementation, enforcement or realization of the relief granted

in this Order, and may, in their sole discretion and without further delay, take any action and

perform any act authorized or approved under this Order.

       29.     The requirements set forth in Local Rules 6004-1, 9006-1 and 9013-1 are hereby

satisfied or waived.




                                                16
         Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20    Page 17 of 52

                                                                   Case No. 8:20-bk-03608-CPM


       30.     This Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation or interpretation of the Order.

                                           # # #
(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                                17
             Case 8:20-bk-03608-CPM   Doc 134   Filed 06/10/20   Page 18 of 52




                                       Exhibit 1



                                  Bidding Procedures




37042416.4
             Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20     Page 19 of 52




                                   BIDDING PROCEDURES

        On May 6, 2020, CFRA Holdings, LLC, CFRA, LLC and CFRA Tri-Cities, LLC, as
debtors and debtors in possession (collectively, the “Debtors”), filed voluntary petitions for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The
Debtors are operating their businesses and managing their properties as debtors in possession
pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

        On June __, 2020, the United States Bankruptcy Court for the Middle District of Florida
(the “Court”) entered an order [Docket No. _____] (the “Bidding Procedures Order”), which,
among other things, authorized the Debtors to solicit bids and approved these procedures
(collectively, the “Bidding Procedures”), which are to be employed by the Debtors in
connection with the proposed sales of or other acquisition transactions (each a “Sale”) of the
Debtors’ assets (the “Assets”), either individually or in groupings, free and clear of all liens,
claims, encumbrances, and other interests (collectively, the “Encumbrances”), other than those
Encumbrances permitted by a Transaction Agreement (as defined below), on an AS-IS,
WHERE-IS with ALL FAULTS basis.

         If, and to the extent that prior to the Bid Deadline (as defined below), the Debtors receive
one or more acceptable offers that seek stalking-horse status, the Debtors reserve the right to
seek Court approval, with notice and an opportunity for hearing, of one or more parties to serve
as a stalking horse purchaser (each a “Stalking Horse Purchaser”) to serve as an agent for, or
acquire one or more of, the Debtors’ Assets pursuant to a Transaction Agreement between the
applicable Debtor(s) and the Stalking Horse Purchaser (each a “Stalking Horse Agreement”).
Notwithstanding the selection of any Stalking Horse Purchaser, the Debtors will continue to
solicit bids and accept bids through the Bid Deadline.

    ANY PARTY INTERESTED IN BIDDING ON THE ASSETS SHOULD
CONTACT:

                Gordon Brothers Real Estate (“Gordon Brothers”):
                James Avallone, Senior Managing Director
                516-682-4224
                javallone@gordonbrothers.com




37042416.4
                  Case 8:20-bk-03608-CPM        Doc 134   Filed 06/10/20    Page 20 of 52

                                                                      Case No. 8:20-bk-03608-CPM


                                         Summary of Important Dates

Deadline to Serve Sale Notice                             June 12, 2020
Deadline to Serve Assumption Notice                       June 12, 2020
Deadline to Object to Assumption Notice                   June 23, 2020 at 4:00 p.m. (ET)
Deadline to Object to Sale (other than with respect       June 23, 2020 at 4:00 p.m. (ET)
to the conduct of the Auction and designation of a
Successful Bidder)
Bid Deadline                                              June 22, 2020 at 12:00 p.m. (ET)
Auction                                                   June 24, 2020 at 10:00 a.m. (ET)
Deadline to Object to Conduct of Auction,                 At Sale Hearing
Designation of Successful Bidders, and Adequate
Assurance
Sale Hearing                                              June 26, 2020 at 9:30 a.m. (ET)

             1.      Assets to be Sold

      The Debtors shall offer for sale all of the Assets. Potential Bidders may bid on all or any
number or combination of the Assets.

             2.      Participation Requirements

        Any person or entity that wishes to conduct due diligence and gain access to the Debtors’
confidential electronic data room concerning the Assets (the “Data Room” and such person or
entity, a “Potential Bidder”) must submit to the Debtors and their advisors an executed
confidentiality agreement in form and substance reasonably satisfactory to the Debtors, which by
its terms will inure to the benefit of the Successful Bidders, to the extent of confidential
information relating to the Assets.

        Any Potential Bidder that wishes to participate in the bidding process for the Assets must
first become a “Qualifying Bidder.” Parties may be qualified as a Qualifying Bidder up to the
Bid Deadline, but parties interested in submitting a bid are encouraged to qualify as soon as
possible because the Bidding Procedures do not permit any due diligence or financing
conditions in Qualifying Bids. To become a Qualifying Bidder, Potential Bidders must submit
sufficient information, as determined by the Debtors, to allow the Debtors, after consultation
with the Consultation Parties (as defined herein), to determine that the interested party (i) has, or
can obtain, the financial wherewithal and any required internal corporate, legal or other
authorizations to close a transaction, including, but not limited to, current audited financial
statements of the interested party (or such other form of financial disclosure acceptable to the
Debtors in their discretion) and (ii) can provide adequate assurance of future performance under
any executory contracts and unexpired leases to be assumed by the Debtors and assigned to such
bidder pursuant to section 365 of the Bankruptcy Code (where applicable). No bidder shall be
deemed a Qualifying Bidder without IHOP’s consent, which consent shall be provided consistent
with the terms of the Franchise Agreements and IHOP’s normal business practices. IHOP shall
provide its consent to a bidder within three (3) business days of receipt of the bid and supporting
documents, subject to any prequalification pursuant to paragraph 3(f) of the Addendum.


                                                     2
37042416.4
                  Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20     Page 21 of 52

                                                                         Case No. 8:20-bk-03608-CPM


       Each Potential Bidder shall comply with all reasonable requests for information and due
diligence access by the Debtors or their advisors regarding the ability of such Potential Bidder to
consummate its contemplated transaction, as well as with all reasonable requests for information
from IHOP to facilitate IHOP’s consideration of whether to consent to such bidder being deemed
a Qualified Bidder.

        Notwithstanding anything to the contrary herein, and for the avoidance of doubt, for all
purposes under the Bidding Procedures, if and when there is one or more Stalking Horse
Purchaser designated by the Debtors and consented to by IHOP, any such designated Stalking
Horse Purchasers shall be considered a Qualifying Bidder and any Stalking Horse Agreement
shall be a Qualifying Bid (as defined below).

       To the extent that a bid is proposed by a group or committee to which Bankruptcy
Rule 2019 applies, such parties must promptly file the statement required by such rule as a
condition to becoming a Qualifying Bidder.

             3.      Bankruptcy Court Jurisdiction

        In conjunction with any actions or proceedings arising from or relating to the Bidding
Procedures, the Sale, the Auction (as defined below), the acts or omissions of the Debtors,
Gordon Brothers, and their respective representatives and/or the construction and enforcement of
the contemplated transaction documents of such parties, any Potential Bidders and Qualifying
Bidders shall: (a) be deemed to have waived any right to a jury trial and consented and submitted
to the exclusive jurisdiction of the Court, (b) bring any such action or proceeding in the Court,
and (c) be deemed to have consented to the Court entering a final judgment determining any such
action or proceeding and that such final judgment in any such action or proceeding, including all
appeals, shall be conclusive and may be enforced in other jurisdictions (including any foreign
jurisdictions) by suit on the judgment or in any other manner provided by applicable law.

             4.      Form of Agreement

             Each Qualifying Bidder, must include with its bid:

                    (a)      an executed asset purchase agreement or other agreement for the
             applicable Sale or other transaction (each a “Transaction Agreement”), which must
             include the following:

                             i.     a bid for all forty-nine (49) of the Debtors’ Restaurants, which
                     shall also include the related IHOP leases, which include both subleases and
                     equipment leases, at twenty-nine (29) locations;

                             ii.     full disclosure of the identity of the bidder and whether such party
                     is an insider (as defined in section 101 of the Bankruptcy Code) of any Debtor,
                     along with the contact information of the specific person(s) whom the Debtors or
                     their advisors should contact in the event that the Debtors wish to discuss the bid
                     submitted by the Qualifying Bidder;



                                                      3
37042416.4
                  Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20     Page 22 of 52

                                                                         Case No. 8:20-bk-03608-CPM


                             iii.    the purchase price to be paid by such Qualifying Bidder, including
                     what amount is being paid as cash and what amount constitutes a credit bid, as
                     well as any liabilities proposed to be paid or assumed by such Qualifying Bidder;

                            iv.     (a) identify whether the Qualifying Bidder or the Debtors shall be
                     responsible for any transfer or similar taxes that arise from the Sale and (b) a
                     statement that the bidder shall be responsible for any cure costs required to be
                     paid to assume and assign executory contracts and unexpired leases that are
                     included in the bid - which cure costs shall include all outstanding amounts due
                     under said executory contracts and unexpired leases (before and after the filing of
                     the Debtors’ bankruptcy cases) through the closing of the applicable Sale and be
                     payable at closing by each Successful Bidder directly to the non-debtor parties to
                     said executory contracts and unexpired leases unless otherwise agreed to by the
                     non-debtor parties to said executory contracts and unexpired leases;

                            v.     a commitment to close the transactions contemplated by the
                     Transaction Agreement within two (2) business days after entry of the order
                     approving the Sale and not later than the end of June 2020;

                              vi.     contain a written acknowledgement and representation that the
                     bidder (i) has had an opportunity to conduct any and all due diligence regarding
                     the Assets, (ii) has relied solely upon its own independent review, investigation
                     and/or inspection of any documents and other information in making its bid,
                     (iii) did not rely upon any written or oral statements, representations, promises,
                     warranties or guaranties whatsoever, whether express, implied, by operation of
                     law or otherwise, regarding the Assets, or the completeness of any documents or
                     other information provided in connection with the Bidding Procedures and the
                     Sale, and (iv) has not entered into any agreement with any other potential bidder
                     concerning the Auction or the Sale or discloses any agreement with any other
                     potential bidder concerning the Auction or Sale;

                             vii.    a statement that the Transaction Agreement is not subject to
                     contingencies of any kind, including, including without limitation, contingencies
                     related to financing, due diligence or third party, regulatory or internal approval;
                     and

                             viii. a statement that the Qualifying Bidder has obtained any required
                     internal corporate, legal or other authorizations to close a sale transaction and to
                     provide adequate assurance of future performance as required under section 365
                     of the Bankruptcy Code.

             5.      Due Diligence

       Subject to the execution of a confidentiality agreement by a Potential Bidder or
Qualifying Bidder, the Debtors will provide any Potential Bidder or Qualifying Bidder with
reasonable access to the Data Room and any other additional information that the Debtors



                                                      4
37042416.4
                  Case 8:20-bk-03608-CPM       Doc 134     Filed 06/10/20    Page 23 of 52

                                                                        Case No. 8:20-bk-03608-CPM


believe to be reasonable and appropriate under the circumstances. All additional due diligence
requests shall be directed to Gordon Brothers at the contact information provided above.

        All due diligence materials provided to Potential Bidders and Qualifying Bidders shall be
subject to the limitations on use and disclosure included in any confidentiality agreement entered
into pursuant to the Bidding Procedures.

       Notwithstanding any limitations provided for in any due diligence materials in the
Debtors’ possession, including, without limitation, any non-disclosure, confidentiality or similar
provisions, the Debtors and their estates shall be authorized to provide due diligence information
to Potential Bidders that have executed a confidentiality agreement.

             6.      Bid Requirements

       To be deemed a “Qualifying Bid,” a bid must be received from a Qualifying Bidder on
or before the Bid Deadline and must satisfy each of the following requirements (each, a “Bid
Requirement”):

                     (a)   be in writing;

                    (b)     fully disclose the identity of the Qualifying Bidder and whether such party
             is an insider (as defined in section 101 of the Bankruptcy Code) of any Debtor, and
             provide the contact information of the specific person(s) whom the Debtors or their
             advisors should contact in the event that the Debtors have any questions or wish to
             discuss the bid submitted by the Qualifying Bidder;

                     (c)     be accompanied by a clean, executed copy of a Transaction Agreement
             that satisfies the requirements of Section 4 of these Bidding Procedures, along with a
             marked copy of the Transaction Agreement that reflects any variations from the Debtors’
             form of Transaction Agreement, if any;

                    (d)     set forth the purchase price to be paid by such Qualifying Bidder,
             including what amount is being paid as cash and what amount constitutes a credit bid,
             and identify the liabilities proposed to be paid or assumed by such Qualifying Bidder;

                     (e)     provide a bid for all forty-nine (49) of the Debtors’ Restaurants, and, to
             the extent a Stalking Horse Purchaser is designated, state that such Qualifying Bidder
             offers to purchase those Assets included in the applicable Stalking Horse Agreement
             upon substantially the same terms as, or terms more favorable to the Debtors and their
             estates than, the terms set forth in the applicable Stalking Horse Agreement;

                     (f)     state that such Qualifying Bidder’s offer is formal, binding and
             unconditional and is irrevocable until the conclusion of the Sale Hearing unless such
             party is the Successful Bidder or Back-Up Bidder (both as defined below) in which case
             such offer is formal, binding and unconditional and is irrevocable until two (2) business
             days after the closing of the Sale of the subject Assets;




                                                     5
37042416.4
               Case 8:20-bk-03608-CPM          Doc 134     Filed 06/10/20     Page 24 of 52

                                                                        Case No. 8:20-bk-03608-CPM


                      (g)    state that such Qualifying Bidder is financially capable of consummating
             the transactions contemplated by the Transaction Agreement and contain such financial
             and other information to allow the Debtors to make a reasonable determination as to the
             Qualifying Bidder’s financial and other capabilities to close the transactions
             contemplated by its proposed Transaction Agreement, including, without limitation,
             (i) written evidence satisfactory to the Debtors, in consultation with the Consultation
             Parties, that the Qualifying Bidder has a commitment for financing or other evidence of
             the ability to close the transactions contemplated by the Transaction Agreement, and
             (ii) such financial and other information supporting the Qualifying Bidder’s ability to
             comply with the requirements of adequate assurance of future performance under
             section 365(f)(2)(B) of the Bankruptcy Code, including the Qualifying Bidder’s financial
             wherewithal and willingness to perform under any contracts that are assumed and
             assigned to the Qualifying Bidder, in a form that allows the Debtors to make available
             such information to any counterparties to any contracts or leases being assumed and
             assigned in connection with the Sale that have requested, in writing, such information;

                     (h)     identify with particularity each and every executory contract, unexpired
             lease and unexpired sublease the assumption and assignment of which is a condition to
             close the transactions contemplated by the proposed Transaction Agreement;

                     (i)     a commitment to close the transactions contemplated by the Transaction
             Agreement within two (2) business days after entry of the order approving the sale and
             not later than the end of June 2020;

                     (j)    not request or entitle such Qualifying Bidder (other than a Stalking Horse
             Purchaser) to any break-up fee, termination fee, expense reimbursement or similar type of
             fee or payment;

                    (k)    in the event that there is a Stalking Horse Purchaser, and the Qualifying
             Bidder wishes to bid on the same Assets that are included in the Stalking Horse
             Agreement, the aggregate consideration proposed by the Qualifying Bidder must equal or
             exceed the sum of the amount of (A) the purchase price under the Stalking Horse
             Agreement, plus (B) any break-up fee, expense reimbursement, or other bid protection
             provided under the Stalking Horse Agreement, plus (C) $100,000;

                     (l)    not contain any contingencies of any kind, including, including without
             limitation, contingencies related to financing, due diligence or third party, regulatory or
             internal approval;

                    (m)     provide for the Qualifying Bidder to serve as a backup bidder (the
             “Back-Up Bidder”) if the Qualifying Bidder’s bid is the next highest and best bid (the
             “Back-Up Bid”) after the Successful Bid (as defined below), in accordance with the
             terms of the Transaction Agreement and these Bidding Procedures;

                    (n)    include written evidence of authorization and approval from the
             Qualifying Bidder’s board of directors (or comparable governing body) with respect to
             the submission, execution, and delivery of the Transaction Agreement;


                                                      6
37042416.4
                  Case 8:20-bk-03608-CPM      Doc 134     Filed 06/10/20    Page 25 of 52

                                                                      Case No. 8:20-bk-03608-CPM


                    (o)     provide a good faith cash deposit (the “Deposit”) in an amount equal to
             the greater of (a) $25,000 or (b) ten percent (10%) of the total consideration provided
             under the proposed Transaction Agreement; provided, that the Debtors may alter the
             Deposit requirement for any party selected as a Stalking Horse Purchaser with leave of
             the Court;

                    (p)      provide for liquidated damages in the event of the Qualifying Bidder’s
             breach of, or failure to perform under, the Transaction Agreement equal to the amount of
             the Deposit; and

                     (q)     provide for the direct payment to IHOP at closing of $2,450,000.00 on
             account of the issuance of the new franchise agreements to the purchaser(s) and
             specifically set forth this payment as a separate portion of the bid.

         Subject to the next sentence, a bid from a Qualifying Bidder satisfying all of the above
requirements, as determined by the Debtors, in consultation with the Consultation Parties, shall
constitute a Qualifying Bid. The Debtors both reserve the right and are authorized to work with
any Qualifying Bidder in advance of the Auction to cure any deficiencies in a bid that is not
initially deemed a Qualifying Bid.

       Each Qualifying Bidder submitting a bid shall be deemed to: (a) acknowledge and
represent that it is bound by all of the terms and conditions of the Bidding Procedures; and
(b) have waived the right to pursue a substantial contribution claim under section 503 of the
Bankruptcy Code related in any way to the submission of its bid, the Bidding Procedures, and the
Sale.

             7.      Bid Deadline

        A Qualifying Bidder that desires to make a bid shall deliver a written and electronic copy
of its bid in both PDF and MS-WORD format to the Debtors, with a copy to the Consultation
Parties, so as to be received on or before June 22, 2020 at 12:00 p.m. (ET) (the “Bid
Deadline”); provided that the Debtors may extend the Bid Deadline without further order of the
Court, after consulting with the applicable Consultation Parties. All parties wishing to submit a
Qualifying Bid shall submit the bid materials required by Section 6 (including the executed
Transaction Agreement and a certified check or wire transfer for the Deposit amount) to Gordon
Brothers at the contact information provided above with a copy to counsel to the Debtors’
counsel, Saul Ewing Arnstein & Lehr LLP, 1037 Raymond Boulevard, Suite 1520, Newark, NJ
07102, Attn: Stephen B. Ravin and Aaron S. Applebaum (Stephen.Ravin@saul.com and
Aaron.Applebaum@saul.com). Gordon Brothers shall deliver to counsel for the Debtors, the
Lenders, the Committee, and IHOP all bids and supporting documents by electronic mail
immediately after receipt.

       Subject to the agreements set forth in the Addendum, at the time that IHOP consents to a
bidder as a Qualified Bidder pursuant to either paragraph 3(b) or 3(f) of the Addendum, IHOP
will send to the Qualified Bidder the 2020 franchise disclosure document (the “FDD”) along
with the 2020 form franchisee agreement (to the extent that bidder has not previously
acknowledged the 2020 FDD). The Qualified Bidder must then return the acknowledgments to


                                                    7
37042416.4
                  Case 8:20-bk-03608-CPM     Doc 134     Filed 06/10/20   Page 26 of 52

                                                                    Case No. 8:20-bk-03608-CPM


the FDD no later than fifteen (15) days (eight (8) days for existing franchisees) prior to the
closing of the Sale. In connection with this process, IHOP will (i) offer new 20 year franchise
agreements, in the form currently used by IHOP, to potential buyers that are satisfactory to
IHOP in accordance with IHOP’s right of consent to assignee in pursuant to the terms of the
Franchise Agreements, in lieu of selling, transferring, or assuming and assigning the Debtors’
prior Franchise Agreements or franchise rights and (ii) execute said new agreements with the
approved buyers, with any prior IHOP franchise agreements with the Debtors deemed
terminated. Potential bidders are subject to prequalification as Qualified Bidders by IHOP,
which qualification shall be consistent with and not materially differ from the criteria for
obtaining IHOP’s consent to the transfer of a Franchise Agreement as set forth in the Franchise
Agreements. Upon any such prequalification, IHOP will send to the Qualified Bidder the 2020
FDD (to the extent that bidder has not previously acknowledged the 2020 FDD) along with the
2020 form franchisee agreement as set forth in paragraph 3(f) above.

       Any party that does not submit a bid by the Bid Deadline will not be allowed to
(a) submit any offer after the Bid Deadline, or (b) participate in the Auction. Consistent
with the terms of any confidentiality agreements executed by them, all Potential Bidders
and Qualifying Bidders shall maintain as confidential, up until the Auction, the fact that
they have submitted a bid and the terms and conditions of such bid.

             8.      Evaluation of Qualifying Bids

        The Debtors, in consultation with the Consultation Parties, shall make a determination
regarding whether a timely submitted bid from a Qualifying Bidder is a Qualifying Bid, and shall
notify all Qualifying Bidders whether their bids have been determined to be a Qualifying Bid. In
the event that a bid is determined not to be a Qualifying Bid, the Qualifying Bidder shall be
notified by the Debtors and shall have an opportunity to modify its bid so as to become a
Qualifying Bid; provided that any Qualifying Bid may be improved at the Auction as set forth
herein.

        Prior to the commencement of the Auction, the Debtors shall determine, in consultation
with the Consultation Parties, which of the Qualifying Bids, at such time, is the highest and best
bid for purposes of constituting the opening bid of the Auction (the “Baseline Bid” and the
Qualifying Bidder submitting the Baseline Bid, the “Baseline Bidder”), and shall promptly
notify all Qualifying Bidders with Qualifying Bids of the Baseline Bid. The Baseline Bid may
be comprised of any combination of Assets, and the Debtors may determine that different
Baseline Bids exist for different lots of the Assets. The Debtors shall have the discretion to
determine how to proceed when auctioning the Assets in lots that do not include all of Debtors’
Assets so as to maximize the value of the Assets.

             9.      One Qualifying Bid

       If only one Qualifying Bid is submitted on or before the Bid Deadline, the Debtors shall
not hold an Auction and shall have the right to request at the Sale Hearing (as defined in the
Bidding Procedures Order) that the Court approve the Transaction Agreement with the
Qualifying Bidder and the transactions contemplated thereunder.



                                                     8
37042416.4
               Case 8:20-bk-03608-CPM         Doc 134     Filed 06/10/20    Page 27 of 52

                                                                      Case No. 8:20-bk-03608-CPM


             10.    Auction

         In the event that the Debtors timely receive more than one Qualifying Bid, the Debtors
shall conduct an auction (the “Auction”). Following the Auction, the Debtors will determine, in
consultation with the Consultation Parties, which Qualifying Bid is the highest and best bid for
the Assets, which will be determined by considering, among other things, the following
non-binding and non-exclusive factors: (a) the transaction structure and execution risk, including
conditions to, timing of and certainty of closing, termination provisions, availability of financing
and financial wherewithal to meet all commitments, and required governmental or other
approval; (b) variations between competing bids and any incremental execution risk that the
Debtors reasonably determine, in consultation with the Consultation Parties, exists as a result of
such variations; (c) the time needed to close a Sale or other transaction compared with other
Qualifying Bids and the cost to the Debtors and their estates of any incremental delay; (d) the
total consideration to be received by the Debtors and their estates; (e) the ability to obtain a
higher or better offer for an Asset when sold individually or in combination with one or more
other Assets; (f) existing funding available or proposed to be provided by the Qualifying Bidder
during the period necessary to close the Sale or other transaction; (g) the net benefit to the
Debtors’ estates, taking into account any Stalking Horse Purchaser’s rights to any break-up fee,
expense reimbursement, or similar bid protection; (h) the proposed treatment of existing secured
interests in the subject Assets, including any senior indebtedness in the case of a credit bid;
(i) the impact on employees, Counterparties (including claims that may be asserted related to
rejection and objections to adequate assurance), and other creditors; and (j) any other factors the
Debtors may reasonably deem relevant.

        Notwithstanding anything to the contrary contained herein, the Debtors reserve the right
to determine that no Qualifying Bid was received and/or to not select a Successful Bidder if the
Debtors determine, in their sole discretion, it is not in the best interests of the Debtors’ estates
and their creditors to do so.

             The Auction shall be governed by the following procedures:

                    (a)     the Auction shall be held virtually, as determined by Gordon Brothers and
             the Debtors, in consultation with the Consultation Parties, on June 24, 2020 at 10:00
             a.m. (ET) (the “Auction Date”);

                   (b)     only Qualifying Bidders with Qualifying Bids (together, the “Auction
             Bidders”) shall be entitled to make any subsequent bids at the Auction;

                    (c)    the Auction Bidders shall appear virtually in person at the Auction, or
             through a duly authorized representative. In the event that a Qualifying Bidder becomes
             a Successful Bidder or Back-up Bidder, then whomever is attending the Auction on
             behalf of a Qualifying Bidder must have the authority, immediately after the conclusion
             of the Auction, to complete and execute all agreements, contracts, instruments and other
             documents evidencing and containing the terms and conditions upon which a Successful
             Bid or Back-up Bid was made;




                                                    9
37042416.4
               Case 8:20-bk-03608-CPM          Doc 134     Filed 06/10/20     Page 28 of 52

                                                                        Case No. 8:20-bk-03608-CPM


                     (d)     only the Debtors, the Auction Bidders, the Consultation Parties, and all
             creditors of the Debtors, together with the professional advisors to each of the foregoing
             parties, may attend the Auction. Parties who intend to attend the Auction must
             provide counsel for the Debtors at least one (1) business day’s written notice of their
             intent to attend the Auction so that the Debtors can make appropriate
             arrangements;

                    (e)    the Debtors and their professional advisors shall direct and preside over
             the Auction, which shall be transcribed;

                     (f)    the Auction Bidders shall confirm that they have not engaged in any
             collusion with respect to the Bidding Procedures, the Auction, or the Sale;

                      (g)      bidding on any of the Assets shall commence at the amount of the
             Baseline Bid, and the Auction Bidders may submit successive bids in increments, with
             minimum increment amounts to be determined by the Debtors in consultation with the
             Consultation Parties, provided that: (i) each such successive bid must be a Qualifying
             Bid; (ii) if the then-highest and best bid was made by any Stalking Horse Purchaser, such
             bid shall be deemed to include the sum of the amount of any break-up fee, expense
             reimbursement, or other bid protections available to such Stalking Horse Purchaser;
             (iii) any bid made by any Stalking Horse Purchaser, including in each and every round of
             bidding, shall be deemed to include the sum of the amount of any break-up fee, expense
             reimbursement, or other bid protection available to such Stalking Horse Purchaser in
             addition to the cash and other consideration provided for in its bid; and (iv) the Debtors
             shall retain the right to modify the bid increment requirements at the Auction, in
             consultation with the Consultation Parties;

                    (h)     the Auction may include individual negotiations with any of the Auction
             Bidders, but all bids shall be made on the record and in the presence of all of the Auction
             Bidders;

                     (i)    all material terms of the bid that is deemed to be the highest and best bid
             for each round of bidding shall be fully disclosed to the Auction Bidders, and the Debtors
             shall use reasonable efforts to clarify any and all questions that the Auction Bidders may
             have regarding the Debtors’ announcement of the then-current highest and best bid;

                     (j)    the Debtors and their professional advisors, in consultation with the
             Consultation Parties, may employ and announce at the Auction additional procedural
             rules that are reasonable under the circumstances (e.g., the amount of time allotted to
             make subsequent bids) for conducting the Auction, provided that such rules are (i) not
             inconsistent with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the
             Local Rules of the United States Bankruptcy Court for the Middle District of Florida, or
             any applicable order of the Court entered in connection with these Chapter 11 Cases,
             including, without limitation, the Bidding Procedures Order, and (ii) disclosed to the
             Auction Bidders;




                                                     10
37042416.4
               Case 8:20-bk-03608-CPM          Doc 134     Filed 06/10/20     Page 29 of 52

                                                                        Case No. 8:20-bk-03608-CPM


                     (k)     the Auction Bidders shall have the right to make additional modifications
             to their Transaction Agreement in conjunction with each Qualifying Bid submitted in
             each round of bidding during the Auction, provided that (i) any such modifications on an
             aggregate basis and viewed in whole, shall not, in the Debtors’ discretion, in consultation
             with the Consultation Parties, be less favorable to the Debtors and their estates than the
             terms of any Qualifying Bid that was announced as the then-current highest and best bid
             for the Assets that are the subject of the bids, and (ii) each Qualifying Bid (unless
             superseded by a subsequent Qualifying Bid at the Auction) shall constitute an irrevocable
             offer and shall be binding on the Auction Bidder submitting such bid until the conclusion
             of the Sale Hearing, unless such bid is selected as a Successful Bid or Back-Up Bid,
             which shall remain binding as provided for herein;

                    (l)      the Debtors shall have the right to request any additional financial
             information that will allow the Debtors to make a reasonable determination, in
             consultation with the Consultation Parties, as to an Auction Bidder’s financial and other
             capabilities to consummate the transactions contemplated by the Transaction Agreement,
             as may be amended during the Auction, and any further information that the Debtors may
             believe is reasonably necessary to clarify and evaluate any bid made by an Auction
             Bidder during the Auction;

                     (m)     upon the conclusion of the Auction, the Debtors shall determine, in
             consultation with the Consultation Parties, subject to Court approval, the offer or offers
             for the Assets that is or are the highest and best from among the Qualifying Bids
             submitted at the Auction (each a “Successful Bid”). The bidder submitting a Successful
             Bid shall be the “Successful Bidder” for such Assets and shall have such rights and
             responsibilities of the purchaser as set forth in the Transaction Agreement. The Debtors
             shall designate a “Back-Up Bid (or Bids)” (and the corresponding “Back-Up Bidder (or
             Bidders)”) in the event that a Successful Bidder does not close a Sale or the Court does
             not approve the Successful Bid. Promptly after the conclusion of the Auction, the
             Successful Bidder(s) and any Back-Up Bidder(s) shall deliver an additional Deposit
             payment so that each such bidder’s total Deposit amount equal to ten percent (10%) of
             the cash amount of the Successful Bid or Back-Up Bid, as applicable; and

                    (n)      immediately after the conclusion of the Auction and without undue delay,
             each Successful Bidder and Back-Up Bidder shall complete and execute all agreements,
             contracts, instruments and other documents evidencing and containing the terms and
             conditions upon which the Successful Bid or Back-Up Bid was made.

                  EACH SUCCESSFUL BID AND ANY BACK-UP BID SHALL
             CONSTITUTE AN IRREVOCABLE OFFER AND BE BINDING ON THE
             APPLICABLE   SUCCESSFUL   BIDDER   AND    BACK-UP  BIDDER,
             RESPECTIVELY, FROM THE TIME THE BID IS SUBMITTED UNTIL THE
             TIME PERIOD SPECIFIED IN THESE BIDDING PROCEDURES. EACH
             QUALIFYING BID THAT IS NOT A SUCCESSFUL BID OR BACK-UP BID
             SHALL BE IRREVOCABLE UNTIL THE CONCLUSION OF THE SALE
             HEARING, AT WHICH POINT THEY SHALL BE DEEMED WITHDRAWN
             AND TERMINATED.

                                                     11
37042416.4
               Case 8:20-bk-03608-CPM      Doc 134      Filed 06/10/20     Page 30 of 52

                                                                     Case No. 8:20-bk-03608-CPM


             11.   Sale Hearing

        The Successful Bid (which, if no Auction is held, may be the Staking Horse Agreement)
and any Back-Up Bid will be subject to approval by the Court. The Sale Hearing to approve the
Successful Bid(s) and any Back-Up Bid(s) shall take place on June 26, 2020 at 9:30 a.m. (ET).
The Sale Hearing may be adjourned by the Debtors from time to time without further notice to
creditors or other parties in interest other than by announcement of the adjournment in open
court on the date scheduled for the Sale Hearing or by filing a notice on the docket of the
Debtors’ chapter 11 cases.

             12.   Backup Bidder

         Notwithstanding any of the foregoing, in the event that a Successful Bidder fails to close
the applicable Sale within two (2) days after the Court enters an order approving of the
Successful Bid by (or such date as may be extended by the Debtors in consultation with the
Consultation Parties), (i) the Back-Up Bid for that Sale will be deemed to be the Successful Bid,
(ii) the Back-Up Bidder will be deemed to be the Successful Bidder, and (iii) the Debtors will be
authorized, but not directed, to immediately close that Sale to the Back-Up Bidder subject to the
terms of the Back-Up Bid without the need for further order of the Court and without the need
for further notice to any interested parties.

             13.   Return of Deposits

        All Deposits shall be returned to each bidder not selected by the Debtors as a Successful
Bidder or Back-Up Bidder for any Sale no later than three (3) business days following the
conclusion of the Sale Hearing. The deposit of a Back-Up Bidder shall be returned within
three (3) business days after the closing of the applicable Sale to the Successful Bidder; the
deposit of the Successful Bidder or, if the Sale is closed with the Back-Up Bidder, the deposit of
the Back-Up Bidder, shall be applied to the purchase price for the Sale. If the Successful Bidder
(or, if the Sale is to be closed with the Back-Up Bidder, then the Back-Up Bidder) fails to
consummate the Sale because of a breach or failure to perform on the part of such bidder, then
the Debtors and their estates shall be entitled to retain the Deposit of the Successful Bidder (or, if
the Sale is to be closed with the Back-Up Bidder, then the Back-Up Bidder) as liquidated
damages resulting to the Debtors and their estates for such breach or failure to perform.

             14.   Consultation Parties

         The term “Consultation Parties” as used in these Bidding Procedures shall mean, with
respect to any Assets, unless such party is a potential bidder for such Assets: (i) counsel to the
Committee; (ii) counsel to Valley National Bank and Raymond James Bank, N.A.; and
(iii) counsel to IHOP.

        For the avoidance of doubt, and subject to the Addendum, any consultation rights
provided to the Consultation Parties by these Bidding Procedures shall not limit the Debtors’
discretion in any way and shall not include the right to veto any decision made by the Debtors in
the exercise of their business judgment.



                                                 12
37042416.4
               Case 8:20-bk-03608-CPM      Doc 134     Filed 06/10/20     Page 31 of 52

                                                                     Case No. 8:20-bk-03608-CPM


         In the event that any Consultation Party, any member of an official committee or an
affiliate of any of the foregoing participates as a potential purchaser in the sales process, any
obligation of the Debtors to consult with the bidding party established under these Bidding
Procedures will be waived, discharged and released without further action, until such party
advises the Debtors that they are irrevocably withdrawing as a potential purchaser in the sale
process at which time such party’s consultation rights will be reinstated; provided that the
bidding party will have the same rights as any other Qualifying Bidder set forth above.

       If a member of an official committee submits a Qualifying Bid, such committee will
continue to have consultation rights as set forth in these Bidding Procedures; provided that the
committee shall exclude such member from any discussions or deliberations regarding the sale of
the Assets in question and shall not provide any information regarding the sale of the Assets to
such member.

             15.   Reservation of Rights

        Notwithstanding any of the foregoing, the Debtors and their estates reserve the right to,
after consultation with the Consultation Parties, modify these Bidding Procedures at or prior to
the Auction, including, without limitation, to extend the deadlines set forth herein, to allow for
bidding on only a portion of the Assets and not all of them, modify bidding increments, to waive
terms and conditions set forth herein with respect to any or all potential bidders (including,
without limitation, the Bid Requirements), to impose additional terms and conditions with
respect to any or all Potential Bidders, to adjourn or cancel the Auction at or prior to the Auction,
and to adjourn or cancel the Sale Hearing.

       Additionally, the Debtors, in consultation with the Consultation Parties, have the right to
terminate the sale and auction process with respect to any or all of the Assets at any time.

             16.   Buyer’s Brokers/Indemnity

        Each Potential Bidder or Qualifying Bidder warrants and represents that it is a principal
acting on its own behalf, and not as a broker, finder, or agent acting on another’s behalf. Each
Potential Bidder or Qualifying Bidder understands that the Debtors and Investment Banker and
their respective representatives have not agreed to pay any brokerage commissions, finder’s fee
or other compensation in connection with a Potential Bidder’s or Qualifying Bidder’s possible
purchase. In addition, each Potential Bidder or Qualifying Bidder hereby agrees to indemnify,
defend and hold the Debtors, Investment Banker, and their respective representatives harmless
from and against any and all claims, damages, losses and liabilities, costs and expenses
(including reasonable attorneys’ fees and disbursements) arising out of any such claims made by
third-party brokers on account of or related to such Potential Bidder or Qualifying Bidder.

             17.   Disclaimer

       By submitting a bid, each Potential Bidder and Qualifying Bidder agrees to and
acknowledges the following terms and conditions with respect to any information received from
the Debtors related to the Assets (“Information”):

                   (a)   The Assets are being offered AS-IS, WHERE-IS, with ALL FAULTS.

                                                 13
37042416.4
               Case 8:20-bk-03608-CPM          Doc 134      Filed 06/10/20     Page 32 of 52

                                                                         Case No. 8:20-bk-03608-CPM


                    (b)     The Information has been prepared:

                            i.     for informational purposes only;

                           ii.     from materials supplied by the Debtors, local municipalities, and
                    other sources commonly accepted as reliable sources for such type of
                    Information; and

                            iii.     to assist Potential Bidders and Qualifying Bidders in making their
                    own evaluation of the offering and does not purport to be all-inclusive or to
                    contain all of the information that interested parties may desire. The Debtors,
                    Investment Banker and their respective officers, directors, employees, affiliates,
                    agents,      advisors     and     representatives  (such    parties,   collectively,
                    “Representatives”) have not assumed responsibility for independent verification
                    of any of the information contained herein and have not in fact in any way audited
                    such Information. In all cases, Potential Bidders and Qualifying Bidders should
                    conduct their own investigation and analysis of the offering, conduct site
                    inspections, and scrutinize the Information. Potential Bidders and Qualifying
                    Bidders should engage legal counsel, accountants, engineers, and/or such other
                    professional advisors as Potential Bidders and Qualifying Bidders deem
                    appropriate for evaluating the Assets.

                    (c)     None of Potential Bidders, Qualifying Bidders or their respective
             Representatives are entitled to rely on the accuracy or completeness of the Information
             except as provided for in a Transaction Agreement that is authorized and approved by the
             Court.

                    (d)     Although the Debtors and Investment Banker have endeavored for the
             Information to contain data which they believe to be relevant for the purpose of any
             Potential Bidder’s or Qualifying Bidder’s investigation, except as expressly set forth in a
             Transaction Agreement accepted by the Debtors and approved by the Court, none of the
             Debtors, Investment Banker or any of their respective Representatives:

                            i.     have made or make and expressly disclaim making any written or
                    oral statements, representations, warranties, promises or guarantees, whether
                    express or implied or by operation of law or otherwise, with respect to the Assets
                    or with respect to the accuracy, reliability or completeness of the Information;

                             ii.    to the fullest extent permitted by law, shall have any liability
                    whatsoever to Potential Bidders, Qualifying Bidders or their Representatives on
                    any basis (including, without limitation, in contract, tort, under federal, foreign or
                    state securities laws or otherwise) as a result of, relating or pertaining to, or
                    resulting or arising from (i) any Potential Bidder’s, any Qualifying Bidder’s, or
                    any of their Representative’s reliance on the Information, (ii) Potential Bidder’s,
                    Qualifying Bidder’s, or their Representatives’ use or non-use of the Information,
                    or (iii) any alleged acts or omissions of Debtors, Investment Banker or any of
                    their respective Representatives, or any errors or omissions in the Information;


                                                     14
37042416.4
               Case 8:20-bk-03608-CPM          Doc 134     Filed 06/10/20     Page 33 of 52

                                                                        Case No. 8:20-bk-03608-CPM


                           iii.    shall have any liability or responsibility for any decisions made by
                    any Potential Bidder, Qualifying Bidder or any of their Representatives in reliance
                    on any Information;

                            iv.    will be under any obligation or duty (express or implied) to make
                    available any Information to any Potential Bidders, any Qualifying Bidders, or
                    any of their Representatives; and

                           v.      will be under any duty or obligation (express or implied) to update,
                    supplement, revise or correct any Information disclosed under these Bidding
                    Procedures, regardless of the circumstances.

                     (e)    No contract or agreement providing for any transaction shall be deemed to
             exist between a Potential Bidder or Qualifying Bidder and any Debtor unless and until a
             Qualifying Bidder and the applicable Debtor or Debtors execute and deliver a
             Transaction Agreement that is authorized and approved by the Court, and Potential
             Bidders and Qualifying Bidders hereby waive, in advance, any claims (including, without
             limitation, breach of contract) in connection with any transaction unless and until a
             Potential Bidder or Qualifying Bidder and the Debtors shall have executed and delivered
             a Transaction Agreement, which has been authorized and approved by the Court. The
             Debtors reserve the right, in their discretion, to reject any and all proposals made by any
             Potential Bidder or Qualifying Bidder with regard to a transaction, and to terminate
             discussions and negotiations with a Potential Bidder or Qualifying Bidder at any time.
             Subject to the terms of these Bidding Procedures, the Debtors shall be free to establish
             and change any process or procedure with respect to a transaction as the Debtors in their
             sole discretion shall determine (including, without limitation, negotiating with any other
             interested party and entering into a final definitive agreement relating to a transaction
             with any other party without prior notice to any Potential Bidder, Qualifying Bidder or
             any other person. Notwithstanding the foregoing, the Bidding Procedures shall not be
             modified without the consent of IHOP.

                    (f)     Each Debtor, Gordon Brothers and the Debtors’ other advisors,
             individually and collectively, have not made any representations or warranties except as
             expressly set forth in any Transaction Agreement executed by the applicable Debtor,
             which has been authorized and approved by the Court. Potential Bidders and Qualifying
             Bidders may rely only on the representations and warranties expressly set forth in a
             Transaction Agreement executed by the applicable Debtor, which has been authorized
             and approved by the Court.




                                                     15
37042416.4
             Case 8:20-bk-03608-CPM   Doc 134   Filed 06/10/20   Page 34 of 52




                                       Exhibit 2




                                      Sale Notice




37042416.4
             Case 8:20-bk-03608-CPM       Doc 134       Filed 06/10/20    Page 35 of 52




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

In re:                                                    Chapter 11
CFRA HOLDINGS, LLC                                        Case No. 8:20-bk-03608-CPM

                                                          Jointly Administered with:

CFRA, LLC                                                 Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                      Case No. 8:20-bk-03610-CPM

                              Debtors.
                                                    /

                               NOTICE OF SALE OF ASSETS

       The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are
seeking to sell substantially all of their assets (the “Assets”). The Debtors will consider
proposals to acquire some or all of the Assets through a sale under section 363 of the Bankruptcy
Code. The Debtors have reserved the right to seek Court approval, with notice and an
opportunity for hearing, of one or more parties to serve as a stalking horse purchaser (each
a “Stalking Horse Purchaser”) to acquire some or all of the Assets pursuant to a
Transaction Agreement between the applicable Debtor(s) and the Stalking Horse
Purchaser.

        By order, dated June __, 2020 [Docket No. ___] (the “Bidding Procedures Order”), the
Bankruptcy Court approved certain “Bidding Procedures” that govern the sale(s) of, or other
transaction(s) to acquire, the Assets by the highest and best bidders. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the Bidding Procedures
Order.

        The Debtors have requested that the Bankruptcy Court enter an order or orders (the “Sale
Orders”), providing, among other things, for the sale of the Assets free and clear of all liens,
claims, encumbrances and other interests, to the extent permissible by law, and the assumption of
certain liabilities. A separate notice will be provided to counterparties to executory contracts and
unexpired leases with the Debtors that may be assumed and assigned in connection with the Sale
Orders.

       Any interested bidder should contact the Debtors’ advisor, Gordon Brothers Real
Estate, James Avallone, 516-6824224, javallone@gordonbrothers.com




37042416.4
             Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20     Page 36 of 52

                                                                     Case No. 8:20-bk-03608-CPM


PLEASE TAKE NOTE OF THE FOLLOWING INFORMATION AND IMPORTANT
DEADLINES:

     The deadline to file an objection with the Bankruptcy Court to the proposed sale of the
      Assets (the “Sale Objection Deadline”) is June 23, 2020 at 4:00 p.m. (ET); provided that,
      solely with respect to an objection to the conduct of the Auction, the designation of any
      Successful Bidder or Bid or Back-Up Bidder or Bid, the terms (including price) of such bids,
      or the Debtors’ inability to satisfy the conditions of section 363(f) of the Bankruptcy Code
      with respect to a Successful Bid or Back-Up Bid (an “Auction Objection”), the deadline to
      file an Auction Objection shall be at the Sale Hearing (as defined below).

     Objections must be filed and served in accordance with the Bidding Procedures Order. In
      connection with the proposed sale process, interested bidders may be subject to an expedited
      discovery process.

     The deadline to be qualified as a Qualifying Bidder and to submit a Qualifying Bid is June
      22, 2020 at 12:00 p.m. (ET). All Qualifying Bids must be accompanied with a deposit in an
      amount equal to the greater of (a) $25,000 or (b) ten percent (10%) of the total consideration
      provided under the proposed Transaction Agreement; provided however, that the Debtors
      may alter the Deposit requirement for any party selected as a Stalking Horse Purchaser with
      leave of the Court.

     A virtual auction, as determined by Gordon Brothers and the Debtors, in consultation with
      the Consultation Parties, for the Assets will commence on June 24, 2020 at 10:00 a.m. (ET).

     A hearing (the “Sale Hearing”) to consider the proposed Sales on will be conducted on:
      June 26, 2020 at 9:30 a.m. (ET) before the Honorable Catherine Peek McEwen, in the
      United States Bankruptcy Court for the Middle District of Florida, 801 North Florida
      Avenue, Courtroom 8B (8th Floor), Tampa, Florida 33602, or such other date as determined
      by the Debtors in accordance with the terms of the Bidding Procedures Order.

     THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
OBJECTION BY THE APPLICABLE OBJECTION DEADLINE SHALL BE DEEMED
CONSENT TO, AND A BAR TO THE ASSERTION BY SUCH PERSON OR ENTITY
OF ANY OBJECTION TO, THE MOTION, SALE ORDERS, THE PROPOSED
TRANSACTIONS, OR THE DEBTORS’ CONSUMMATION AND PERFORMANCE OF
THE TRANSACTION AGREEMENT(S) (INCLUDING, WITHOUT LIMITATION, THE
DEBTORS’ TRANSFER OF ANY OF THE ASSETS AND ASSUMPTION AND
ASSIGNMENT OF ANY ASSUMED CONTRACTS, FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS).




                                                  2
37042416.4
             Case 8:20-bk-03608-CPM   Doc 134    Filed 06/10/20    Page 37 of 52

                                                              Case No. 8:20-bk-03608-CPM


Dated: June __, 2020                    SAUL EWING ARNSTEIN & LEHR LLP
                                        Counsel for Debtors and Debtors-in-Possession
                                        701 Brickell Avenue, 17th Floor
                                        Miami, FL 33131
                                        Telephone: (305) 428-4500
                                        Facsimile: (305) 374-4744

                                        By:     /s/ Carmen Contreras-Martinez_________
                                                Carmen Contreras-Martinez
                                                Florida Bar No. 093475
                                                Carmen.Contreras-Martinez@saul.com

                                                -and-

                                                Stephen B. Ravin (pro hac vice)
                                                Florida Bar No. 293768 (inactive status)
                                                Aaron S. Applebaum (pro hac vice)
                                                1037 Raymond Boulevard
                                                Suite 1520
                                                Newark, NJ 07102
                                                Telephone: (973) 286-6700
                                                Facsimile: (973) 286-6800
                                                Stephen.Ravin@saul.com
                                                Aaron.Applebaum@saul.com




                                          3
37042416.4
             Case 8:20-bk-03608-CPM   Doc 134   Filed 06/10/20   Page 38 of 52




                                       Exhibit 3




                                  Assumption Notice




37042416.4
             Case 8:20-bk-03608-CPM      Doc 134       Filed 06/10/20   Page 39 of 52

                                                                  Case No. 8:20-bk-03608-CPM


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

In re:                                                   Chapter 11
CFRA HOLDINGS, LLC                                       Case No. 8:20-bk-03608-CPM

                                                         Jointly Administered with:

CFRA, LLC                                                Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                     Case No. 8:20-bk-03610-CPM

                             Debtors.
                                                   /

  NOTICE OF ASSUMPTION, ASSIGNMENT AND CURE AMOUNT WITH RESPECT
   TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF THE DEBTORS

       The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are
seeking to sell substantially all of their assets (the “Assets”). The Debtors will consider
proposals to acquire some or all of the Assets through a sale under section 363 of the Bankruptcy
Code. The Debtors have reserved the right to seek Court approval, with notice and an
opportunity for hearing, of one or more parties to serve as a stalking horse purchaser (each
a “Stalking Horse Purchaser”) to acquire some or all of the Assets pursuant to a
Transaction Agreement between the applicable Debtor(s) and the Stalking Horse
Purchaser.

        The Debtors have requested that the Bankruptcy Court enter an order or orders (the “Sale
Orders”), which provide, among other things, for the sale of the Assets free and clear of all
liens, claims, encumbrances and other interests, to the extent permissible by law, and the
assumption by the applicable purchaser of certain liabilities. In connection with this marketing
and sale process, the Debtors are seeking to assume or assume and assign certain of their
executory contracts and unexpired leases related to the Assets (collectively, the “Assumed
Contracts”).

        By order, dated June __, 2020 [Docket No. __] (the “Bidding Procedures Order”), the
Bankruptcy Court approved certain “Bidding Procedures” that govern the sale of all of the
Assets to the highest and best bidders. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Bidding Procedures Order.

        You are receiving this Notice because you may be a party to an Assumed Contract.
A list of the Assumed Contracts is attached hereto as Exhibit A. The Debtors have
determined the current amounts owing (the “Cure Amounts”) under each Assumed Contract and
have listed the applicable Cure Amounts on Exhibit A. The Cure Amounts are the only amounts
proposed to be paid upon any assumption or assumption and assignment of the Assumed
Contracts, in full satisfaction of all amounts outstanding under the Assumed Contracts.

                                               2
37042416.4
             Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20     Page 40 of 52

                                                                     Case No. 8:20-bk-03608-CPM


       To the extent that a non-Debtor party to an Assumed Contract objects to (i) the
assumption and assignment of such party’s Assumed Contract or (ii) the applicable Cure
Amounts, the non-Debtor counterparty must file and serve an objection in accordance with
the Bidding Procedures Order, so as to be received by the undersigned counsel for the
Debtors and the other parties specified therein by June 23, 2020 at 4:00 p.m. (ET).

        A virtual auction, as determined by Gordon Brothers and the Debtors, in consultation
with the Consultation Parties, (the “Auction”) for the Assets, including the Assumed Contracts,
will be conducted on June 24, 2020 at 10:00 a.m. (ET). After the Auction occurs (or after the
cancellation of the Auction, if applicable), the Debtors will file and serve a notice that identifies
the proposed acquirers of the Assets, and the proposed assignees of any Assumed Contracts.

        The Bidding Procedures Order requires that each Qualifying Bidder provide Adequate
Assurance Information along with a Bid. Any counterparty to a lease or executory contract that
would like to receive such Adequate Assurance Information must submit a written request to
Debtors’ counsel to receive the Adequate Assurance Information by email (a) that specifically
identifies the Assets for which you would like to receive Adequate Assurance Information in
accordance with the terms of the Bidding Procedure Order, and (b) that you agree to be bound by
the confidentiality provisions set forth in the Bidding Procedures Order. The deadline to object
to adequate assurance of future performance with respect to such proposed assignees, shall
be at the Sale Hearing (as defined below).

        If no objection is timely received with respect to Cure Amounts or the assumption of
an Assumed Contract, (i) a non-Debtor party to a Contract shall be forever barred from
objecting to the Cure Amounts and from asserting any additional cure or other amounts
with respect to such Contract, (ii) the Cure Amounts set forth on Exhibit A attached hereto
shall be controlling, notwithstanding anything to the contrary in any Assumed Contract, or
any other document, and the non-Debtor party to an Assumed Contract shall be deemed to
have consented to the Cure Amounts, (iii) the non-Debtor party to a Contract shall be
forever barred and estopped from asserting any other claims related to such Contract
against the Debtors or the applicable transferee, or the property of any of them; and
(iv) the Counterparty shall be deemed to consent to, and the Debtors shall be permitted to
proceed with, the assumption and assignment of the applicable Assigned Contract.

        The Debtors will seek to assume and assign the Assumed Contracts that have been
selected by a Successful Bidder or the Stalking Horse Purchaser, if applicable, at a hearing
before the Honorable Catherine Peek McEwen, in the United States Bankruptcy Court for the
Middle District of Florida, 801 North Florida Avenue, Courtroom 8B (8th Floor), Tampa,
Florida 33602 (a “Sale Hearing”) on June 26, 2020 at 9:30 a.m. (ET), or such other date as
determined by the Debtors in accordance with the terms of the Bidding Procedures Order. A
hearing regarding the Cure Amounts, if any, may be adjourned by agreement of the Debtors and
applicable objection party or by order of the Court.




                                                 3
37042416.4
             Case 8:20-bk-03608-CPM   Doc 134    Filed 06/10/20    Page 41 of 52

                                                              Case No. 8:20-bk-03608-CPM


Dated: June __, 2020                    SAUL EWING ARNSTEIN & LEHR LLP
                                        Counsel for Debtors and Debtors-in-Possession
                                        701 Brickell Avenue, 17th Floor
                                        Miami, FL 33131
                                        Telephone: (305) 428-4500
                                        Facsimile: (305) 374-4744

                                        By:     /s/ Carmen Contreras-Martinez_________
                                                Carmen Contreras-Martinez
                                                Florida Bar No. 093475
                                                Carmen.Contreras-Martinez@saul.com

                                                -and-

                                                Stephen B. Ravin (pro hac vice)
                                                Florida Bar No. 293768 (inactive status)
                                                Aaron S. Applebaum (pro hac vice)
                                                1037 Raymond Boulevard
                                                Suite 1520
                                                Newark, NJ 07102
                                                Telephone: (973) 286-6700
                                                Facsimile: (973) 286-6800
                                                Stephen.Ravin@saul.com
                                                Aaron.Applebaum@saul.com




                                          4
37042416.4
             Case 8:20-bk-03608-CPM   Doc 134   Filed 06/10/20   Page 42 of 52

                                                           Case No. 8:20-bk-03608-CPM


                                       Exhibit 4




                                      Addendum




                                          5
37042416.4
              Case 8:20-bk-03608-CPM            Doc 134       Filed 06/10/20        Page 43 of 52




                                       ADDENDUM A
                          TO ORDER APPROVING BIDDING PROCEDURES,
                          ASSUMPTION AND ASSIGNMENT PROCEDURES,
                        AND THE FORM AND MANNER OF NOTICE THEREOF

         This Addendum and the following terms (the “Addendum”) of the proposed Sale1 (and

related Bidding Procedures) of the Debtors’ assets are agreed to among the Debtors; IHOP

Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC (collectively, “IHOP”); and

Valley National Bank (“VNB”) and Raymond James Bank, N.A. (“RJB,” and collectively with

VNB, the “Lenders” and, collectively with the Debtors and IHOP, the “Parties”), and shall be

valid and binding upon the Parties upon entry of the Order Approving Bidding Procedures,

Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof (the

“Bidding Procedures Order”). In the event of any inconsistency between the Bidding Procedures

and this Addendum or between the Bidding Procedures Order and this Addendum, this

Addendum shall control.

         1.        Withdrawal of Objections: Upon entry of the Bidding Procedures Order

incorporating the terms of this Addendum, the (a) Objection of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral [Docket No. 62], (b) Further Objection and Reservation of Rights of

IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency

Motion for Entry of Interim Orders (A) Authorizing Debtors to Obtain Post-Petition Financing

and (B) Authorizing Debtors to Use Cash Collateral [Docket No. 78], and (c) Objection and


1
 Capitalized terms used but otherwise defined in this Addendum shall have the meanings given in the Debtors’
Motion for Entry of (I) an Order Approving Bidding Procedures, Assumption and Assignment Procedures, and the
Form and Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the Debtors’
Assets, (B) Authorizing the Sales Free and Clear of All Encumbrances, and (C) Authorizing Assumption and
Assignment of Executory Contracts and Unexpired Leases [Docket No. 53].


37054653.2 06/09/2020
              Case 8:20-bk-03608-CPM        Doc 134     Filed 06/10/20    Page 44 of 52




Reservation of Rights of IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing

LLC to Debtors’ Motion for Entry of (I) an Order Approving Bidding Procedures, Assumption

and Assignment Procedures, and the Form and Manner of Notice Thereof; and (II) Order(s)

(A) Approving the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing the Sales Free

and Clear of All Encumbrances, and (C) Authorizing Assumption and Assignment of Executory

Contracts and Unexpired Leases [Docket No. 79] are all withdrawn, without prejudice and

subject to the satisfaction of the terms of this Addendum. Subject to the terms and requirements

of this Addendum, IHOP supports entry of further interim debtor-in-possession financing and

cash collateral orders and final orders with respect to Debtors’ Motion for Entry of (I) an Order

Approving Bidding Procedures, Assumption and Assignment Procedures, and the Form and

Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the

Debtors’ Assets, (B) Authorizing the Sales Free and Clear of All Encumbrances, and

(C) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases

[Docket No. 53] and the Debtors’ Emergency Motion for Entry of Interim Orders

(A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors to Use

Cash Collateral [Docket No. 47]; provided, however, that no further cash collateral or debtor-in-

possession financing orders shall alter IHOP’s rights under prior debtor-in-possession financing

or cash collateral orders or alter the terms of this Addendum. Any hearing upon IHOP

Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC’s Motion for Relief from the

Automatic Stay (the “Stay Relief Motion”)[Docket No. 65] shall be adjourned until after the Sale

Hearing.

         2.        The Sale of the Restaurants. Subject to the terms of this Addendum, the Lenders

and IHOP consent to and support the Debtors’ marketing and sale of all property associated with




37054653.2 06/09/2020                              2
            Case 8:20-bk-03608-CPM           Doc 134     Filed 06/10/20    Page 45 of 52




the forty-nine (49) restaurants identified on Exhibit 1 to this Addendum, including the franchise

agreements (the “Franchise Agreements”), franchise rights, and all real and personal property

leases between IHOP and any of the Debtors (the “IHOP Leases”). IHOP’s consent to the

ultimate sale shall be subject to IHOP’s further consent as to the successful bidder(s) in

accordance with the terms of the Franchise Agreements, and the Bidding Procedures shall be in a

form acceptable to IHOP. The Lenders and IHOP shall cooperate with the sale process, and,

subject to any restrictions regarding confidentiality, IHOP shall provide Gordon Brothers with

the identity of all potential purchasers with whom IHOP has communicated.

           3.           The Bidding Procedures. Notwithstanding anything else in the Bidding

Procedures Order, and, subject to the terms and conditions of this Addendum, the Bidding

Procedures and, to the extent applicable, any order approving the Sale shall require as follows:


                   (a)     The Debtors, through Gordon Brothers, shall market all forty-nine (49)
                   Restaurants for sale. The Bidding Procedures shall require that, subject to the
                   terms of the Bidding Procedures, to be a Qualified Bid, any such bid shall include
                   all forty-nine (49) Restaurants. At a minimum, any sale(s) must include,
                   collectively, the twenty-nine (29) restaurants identified on Exhibit 2 hereto and
                   must also include the related IHOP Leases, which include both subleases and
                   equipment leases, associated with the restaurants shown on Exhibit 2.
                   Notwithstanding the foregoing, IHOP, in its sole discretion, may consent to the
                   sale of fewer of the twenty-nine (29) restaurants identified on Exhibit 2 hereto.

                   (b)    Gordon Brothers shall deliver to counsel for the Debtors, the Lenders and
                   IHOP all bids and supporting documents by electronic mail immediately after
                   receipt. No bidder shall be deemed a Qualifying Bidder without IHOP’s consent,
                   which consent shall be provided consistent with the terms of the Franchise
                   Agreements and its normal business practices. IHOP shall provide its consent to a
                   bidder within three (3) business days of receipt of the bid and supporting
                   documents.     IHOP shall be entitled to attend the Auction through its
                   representative(s) and through counsel.

                   (c)    At the time that IHOP consents to a bidder as a Qualified Bidder, to the
                   extent not already provided pursuant to paragraph 3(f) below, IHOP will send to
                   the Qualified Bidder the 2020 franchise disclosure document (the “FDD”) along
                   with the 2020 form franchisee agreement (to the extent that bidder has not



37054653.2 06/09/2020                              3
            Case 8:20-bk-03608-CPM            Doc 134     Filed 06/10/20     Page 46 of 52




                   previously acknowledged the 2020 FDD). The Qualified Bidder must then return
                   the acknowledgments to the FDD no later than fifteen (15) days (eight (8) days
                   for existing franchisees) prior to the closing of the Sale. In connection with this
                   process, IHOP will (i) offer new 20 year franchise agreements, in the form
                   currently used by IHOP, to potential buyers that are satisfactory to IHOP in
                   accordance with IHOP’s right of consent to assignee in pursuant to the terms of
                   the Franchise Agreements, in lieu of selling, transferring, or assuming and
                   assigning the Debtors’ prior Franchise Agreements or franchise rights and (ii)
                   execute said new agreements with the approved buyers, with any prior IHOP
                   franchise agreements with the Debtors deemed terminated; provided, however,
                   that the DIP Loan and pre-petition indebtedness to Lenders shall be secured by a
                   first lien on the Sale proceeds attributable to the new franchise agreements issued
                   by IHOP to buyers, with such lien to attach to the proceeds only and not the
                   franchise agreements themselves; further provided that in no event shall the
                   foregoing liens frustrate or alter (and shall be subject to) the disposition of
                   proceeds of the Sale set forth in Paragraph 4 of this Addendum; further provided
                   that in no event shall the foregoing prejudice—or be claimed by any Party to
                   prejudice—IHOP’s position that the Lenders’ asserted prepetition liens upon
                   Franchise Agreements and/or IHOP Leases were invalid or prejudice—or be
                   claimed by any Party to prejudice—the Debtors’ or the Lenders’ positions with
                   respect to such liens.

                   (d)      Subject to payment of the amounts provided for hereunder and IHOP’s
                   consent to the approved purchaser, IHOP shall permit and authorize assignment of
                   the Debtors’ real property subleases and equipment leases with IHOP to the
                   approved purchaser(s) upon current terms, which must be taken “as is” by the
                   approved purchaser. Notwithstanding the foregoing, IHOP agrees that, if the
                   approved purchaser negotiates a reduction in the go-forward rent for the property
                   subject to a real property sublease that reduces IHOP’s obligation to the landlord,
                   IHOP will provide a dollar for dollar reduction on the go-forward sublease rent to
                   the buyer.

                   (e)     Approved purchaser(s) shall be entitled to pursue and negotiate rent
                   reductions, abatements, and/or deferrals from master landlords for the IHOP
                   subleased real properties, and IHOP will provide a dollar for dollar reduction on
                   the go-forward sublease rent to the buyer in the event such terms are obtained by
                   the purchaser(s).

                   (f)       Potential bidders are subject to prequalification by IHOP, which
                   prequalification shall be consistent with and not materially differ from the criteria
                   for obtaining IHOP’s consent to the transfer of a Franchise Agreement as set forth
                   in the Franchise Agreements. Upon any such prequalification, IHOP will send to
                   the prequalified bidder the 2020 FDD (to the extent that bidder has not previously
                   acknowledged the 2020 FDD) along with the 2020 form franchise agreement as
                   set forth in paragraph 3(c) above.




37054653.2 06/09/2020                                4
            Case 8:20-bk-03608-CPM            Doc 134     Filed 06/10/20     Page 47 of 52




                   (g)    Cure costs of all real and personal property leases, other than the IHOP
                   Leases, shall be quantified by the Debtors via Court Order and satisfied by
                   purchaser(s) at closing(s).

                   (h)    Closing(s) of all Restaurant sales shall occur prior to the end of June 2020,
                   unless otherwise extended by joint consent of all the Parties or order of the Court;
                   provided, however, that in no event shall the closing be extended beyond the end
                   of June 2020 without the consent of IHOP.

                   (i)     To be deemed a Qualified Bid a bid, such bid (or bids if joined
                   collectively), and exclusive of any other payments hereunder, shall provide for the
                   direct payment to IHOP at closing $2,450,000.00 on account of the issuance of
                   the new franchise agreements to the purchaser(s) and shall specifically set forth
                   this payment as a separate portion of the bid. Instructions to bidders shall
                   emphasize this requirement.

                   (j)   The Bidding Procedures shall not be further modified without the consent
                   of IHOP.

         4.       Allocation and Disbursement of Sale Proceeds. Subject to the terms and
conditions of this Addendum, proceeds from the sale of the Restaurants shall be allocated and
distributed as follows:

                (a)    First, to Gordon Brothers from the proceeds of sale for each Restaurant
         sold as commission for said sale, pursuant to the terms of the order retaining Gordon
         Brothers and any order awarding compensation to Gordon Brothers that may be entered
         by the Court.

                 (b)     Second, to IHOP in the amount of $1,394,000 from the proceeds of sale
         for each Restaurant, inclusive of $1,234,000 as cure for outstanding pre-petition and post-
         petition rent under the IHOP Leases through June 30, 2020, and $160,000 in real property
         taxes due under the IHOP subleases through June 30, 2020.

                (c)     Third, to repay the full outstanding amounts due under the DIP Loan as of
         the date of the closing(s), which repayment shall be capped at $1,000,000 or such
         additional amount of authorized DIP Financing as may be authorized by Court Order
         upon notice to all parties; provided, however, that in no event shall the $1,000,000 cap be
         exceeded without the consent of IHOP.

                 (d)    Fourth, subject to further Court Order upon notice to all parties, up to
         $245,325 to Smartvision Construction LLC (“Smartvision”) from the sale proceeds of the
         following Restaurants: (i) 747 E. Rochambeau Drive, Williamsburg, Virginia 23185
         (IHOP Store 2028) - $72,025 mechanics’ lien claim; (ii) 1540 General Booth Blvd.,
         Virginia Beach, Virginia 23454 (IHOP Store 585) - $80,950 mechanics lien claim; and
         (iii) 3214 Peoples Street, Johnson City, Tennessee 37604 (IHOP Store 4440) - $92,350
         mechanics’ lien claim. Such payment(s) shall be limited to the sale proceeds of the



37054653.2 06/09/2020                               5
            Case 8:20-bk-03608-CPM           Doc 134      Filed 06/10/20      Page 48 of 52




         aforementioned Restaurants and be subject to all rights, claims, and defenses of all parties
         in interest - including surcharge rights/claims. Absent entry of Court Order prior to
         Closing resolving the mechanics’ lien claims of Smartvision, proceeds of sale attributable
         to the foregoing three (3) locations shall be set aside, up to the amount of the mechanics’
         lien claims on each location, and held in escrow by Debtors pending further Court Order.
         If a Court Order is entered before closing, proceeds that would otherwise have been
         reserved for the mechanics lien claims will be disbursed in accordance with such order
         upon Closing.

                 (e)      Fifth, to IHOP in the amount of $756,000. The payments to IHOP in 4(b),
         (e), and (g), when indefeasibly made and subject to entry of an order approving the Sale,
         shall satisfy all of IHOP’s claims against the Debtors, and IHOP shall be entitled to no
         further distribution from the Sale proceeds or to any application, transfer, or similar fees
         from the purchaser(s) in connection with the assignment of the IHOP Franchise
         Agreements, the IHOP Leases, or otherwise. Moreover, when all payments have been
         received by IHOP in accordance with the terms of this Addendum, IHOP shall withdraw
         the Stay Relief Motion.

                (f)     Sixth, to the Lenders on account of the Prepetition Indebtedness and their
         duly allowed secured claim as set forth in the Interim and Final DIP Financing Orders
         and Interim and Final Cash Collateral Orders, subject to (i) payment of any secured claim
         of greater priority under the Bankruptcy Code as may be as may be determined on
         consent of the Lenders and/or Court Order, and/or pari passu payment of any secured
         claim of equal priority as may be determined on consent of the Lenders and/or by Court
         Order; and (ii) any carve-out from the amounts due on account of the Prepetition
         Indebtedness due to Lenders, as may be agreed to by Lenders and approved by Court
         Order.

                 (g)     Independent of the foregoing, a total of $2,450,000 to be paid directly to
         IHOP by the buyer(s) in accordance with paragraph 3.i. of this Addendum and without
         commission thereon payable to Gordon Brothers. For the avoidance of doubt, such direct
         payment shall be an express requirement of any Sale. The $2,450,000 provided for herein
         shall not be part of the purchase price payable to Debtors and shall not be included in the
         calculation of the commission payable to Gordon Brothers.

                   (h)   Any remaining proceeds shall be distributed pursuant to further Court
         Order.

                   (i)   The distributions under (a) - (c) and (e) - (g) shall occur at closing(s).

                   (j)   The foregoing terms 4.a. through 4.i. shall be included in each Sale Order.

         5.      Waiver of Claims. Upon indefeasible payment to IHOP of the sums set forth
above (which requirement shall be a condition of the order approving the Sale), IHOP shall be
deemed paid in full as to any obligations of the Debtors, and IHOP waives, releases, and agrees
that it shall neither assert nor possess any further or additional claims against the Debtors or the



37054653.2 06/09/2020                               6
            Case 8:20-bk-03608-CPM         Doc 134     Filed 06/10/20     Page 49 of 52




Debtors’ estates, arising prior to the date of the Closing, or against the proceeds from the sale of
the Restaurants. Effective upon the foregoing waiver, the Debtors on behalf of themselves and
their estates and any party authorized to assert claims on behalf of their estate waive, release, and
agree that they shall neither assert nor possess any further or additional claims against IHOP,
arising prior to the date of the Closing. The foregoing release of IHOP shall be expressly
contained in each Sale Order.

        6.     Survival and No Modifications. The foregoing terms shall not be modified by any
other or further order of the Court, and the provisions of this Addendum and any actions taken
pursuant hereto shall survive entry of any order that may be entered: (a) confirming any plan of
reorganization or liquidation in any of the Debtors’ cases; (b) converting any of the Debtors’
cases to a case under Chapter 7 of the Bankruptcy Code (and such terms shall be binding against
any Chapter 7 trustee); (c) dismissing any of the Debtors’ cases or any successor cases; or (d)
pursuant to which the Court abstains from hearing any of the Debtors’ cases or successor cases.

      7.     The foregoing provisions and terms of this Addendum shall be included in the Bid
Procedures Order as if set forth fully within.




37054653.2 06/09/2020                            7
              Case 8:20-bk-03608-CPM              Doc 134     Filed 06/10/20   Page 50 of 52




                                            Exhibit 1—All Restaurants

        Rest. #                    Address                            City       State    Zip Code
1      470          4098 Nolensville Pike, Harding Mall   Nashville            TN          37211
2      476          2219 Gallatin Pike N                  Madison              TN          37115
3      477          9940 Pineville-Matthews Rd            Pineville            NC          28134
4      491          1101 Lanada Rd                        Greensboro           NC          27407
5      492          9253 East Independence Blvd           Matthews             NC          28105
6      498          900 Longpine Rd                       Burlington           NC          27215
7      574          65 Peppers Ferry Rd NW                Christiansburg       VA          24073
8      585          1540 General Booth Blvd               Virginia Beach       VA          23454
9      587          109 University Blvd                   Harrisonburg         VA          22801
10     589          3179 Linden Dr                        Bristol              VA          24202
11     595          1740 Rio Hill Center Rd               Charlottesville      VA          22901
12     4403         1295 Silas Creek Parkway              Winston-Salem        NC          27127
13     4405         504 Cox Rd                            Gastonia             NC          28054
14     4407         110 E Parris Ave                      High Point           NC          27262
15     4408         3009 Capital Blvd                     Raleigh              NC          27604
16     4414         2415 US HWY 70 SE                     Hickory              NC          28602
17     4416         3191 N. Main St                       Anderson             SC          29621
18     4417         800 Cloverleaf Plaza                  Kannapolis           NC          28083
19     4423         105 Faith Rd                          Salisbury            NC          28146
20     4424         817 First Colonial Rd                 Virginia Beach       VA          23451
21     4431         134 W Woodlawn Rd                     Charlotte            NC          28217
22     4435         1201 East Stone Dr                    Kingsport            TN          37660
23     4440         3214 Peoples St                       Johnson City         TN          37604
24     4442         5016 Old Hickory Blvd                 Hermitage            TN          37076
25     4448         8135 Warren H. Abernathy Hwy          Spartanburg          SC          29301
26     4451         5420 Target Dr                        Antioch              TN          37013
27     4458         1106 East Dixie Dr                    Asheboro             NC          27203
28     4505         1821 North Pointe Dr                  Durham               NC          27705
29     4506         8146 South Tryon St                   Charlotte            NC          28273
30     419          1031 Assembly St                      Columbia             SC          29201
31     494          1661 E Broad St                       Statesville          NC          28625
32     530          1412 Richmond Rd                      Williamsburg         VA          23185
33     597          170 Front Royal Pike                  Winchester           VA          22602
34     2027         747 E Rochambeau Dr                   Williamsburg         VA          23188
35     3105         700 E Dixon Blvd.                     Shelby               NC          28152
36     3139         16815 Caldwell Creek Drive            Huntersville         NC          28078
37     3218         779 Team Blvd.                        Smyrna               TN          37167



37054653.2 06/09/2020
              Case 8:20-bk-03608-CPM                 Doc 134    Filed 06/10/20   Page 51 of 52




        Rest. #                   Address                                City      State    Zip Code
38     3326         6800 Charlotte Pike, Ste 117             Nashville           TN          37209
39     3327         336 South Sharon Amity Road              Charlotte           NC          28211
40     3367         478 River Highway                        Mooresville         NC          28117
41     3383         1203 Murfreesboro Road, Ste 190          Franklin            TN          37064
42     3423         16015-A Lancaster Highway                Charlotte           NC          28277
43     3427         2214 Elliston Place, Suite 102           Nashville           TN          37203
44     3450         825 Nashville Pike, Suite D              Gallatin            TN          37066
                    5335 Ballantyne Commons Parkway,
45     3453                                                  Charlotte           NC          28277
                    Suite 200
46     3472         702 Blowing Rock Road                    Boone               NC          28607
47     3487         3001 Hillsborough St. Ste. 116           Raleigh             NC          27607
                    5815 Highland Shoppes Drive, Suite
48     3488                                                  Charlotte           NC          28269
                    100
49     3502         1602 Haynes Street                       Clarksville         TN          37043




37054653.2 06/09/2020                                    9
                  Case 8:20-bk-03608-CPM                Doc 134   Filed 06/10/20     Page 52 of 52




               Exhibit 2—29 Franchise Locations with Real Property & Equipment Leases

           Rest. #                          Address                           City           State   Zip Code
1          470               4098 Nolensville Rd                  Nashville             TN              37211
2          476               2219 Gallatin Pike N                 Madison               TN              37115
3          477               9940 Pineville Matthews Rd           Pineville             NC              28134
4          491               1101 Lanada Rd                       Greensboro            NC              27407
5          492               9253 East Independence Rd            Matthews              NC              28105
6          498               900 Long Pine Rd                     Burlington            NC              27215
7          574               65 Peppers Ferry Rd NW               Christiansburg        VA              24073
8          585               1540 General Booth Blvd              Virginia Beach        VA              23454
9          587               109 University Blvd                  Harrisonburg          VA              22801
10         589               3179 Linden Dr                       Bristol               VA              24202
11         595               1740 Rio Hill Center Rd              Charlottesville       VA              22901
12         4403              1295 Silas Creek Parkway             Winston-Salem         NC              27127
13         4405              504 Cox Rd                           Gastonia              NC              28054
14         4407              110 E Parris Ave                     High Point            NC              27262
15         4408              3009 Capital Blvd                    Raleigh               NC              27604
16         4414              2415 US HWY 70 SE                    Hickory               NC              28602
17         4416              3191 N. Main St                      Anderson              SC              29621
18         4417              800 Cloverleaf Plaza                 Kannapolis            NC              28083
19         4423              105 Faith Rd                         Salisbury             NC              28146
20         4424              817 First Colonial Rd                Virginia Beach        VA              23451
21         4431              134 W Woodlawn Rd                    Charlotte             NC              28217
22         4435              1201 East Stone Dr                   Kingsport             TN              37660
23         4440              3214 Peoples St                      Johnson City          TN              37604
24         4442              5016 Old Hickory Blvd                Hermitage             TN              37076
25         4448              8135 Warren H. Abernathy Hwy         Spartanburg           SC              29301
26         4451              5420 Target Dr                       Antioch               TN              37013
27         4458              1106 East Dixie Dr                   Ashboro               NC              27203
28         4505              1821 North Pointe Dr                 Durham                NC              27705
29         4506              8146 South Tryon St                  Charlotte             NC              28273




     37054653.2 06/09/2020
